 B.F. DIAMOND CONSTRUCTION COMPANYB.F. Diamond Construction Company, Inc.,and Diamond ManufacturingCompany,Inc.,andAssociatedMaritimeWorkersLocalNo. 8,affiliatedwiththeInternationalOrganizationofMasters,MatesandPilots,AFL-CIO.Case12-CA-3438.February 28,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAOn September 28, 1966, Trial Examiner David S.Davidson issued his Decision in the above-entitledproceeding, finding that the Respondents hadengaged in and were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.Thereafter,theRespondentsfiledexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondents' exceptionsand brief, and the entire record in this case, andhereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andhereby orders that the Respondents, B.F. DiamondConstructionCompany, Inc.,andDiamondManufacturing Company, Inc., Jacksonville, Florida,and Savannah, Georgia, their officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.'We hereby amend the Trial Examiner's apparentlyinadvertent erroneous description of the bargaining unit in thenotice marked "Appendix" to accord with the correct descriptionof the unit in his Conclusions of Law and Recommended OrderThe bargaining unit isAllmanneemployeesemployedaboardtheRespondents' tugboats and work boats based in oroperating from the continental United States, excludingdredge crews, office clerical employees, professionalemployees, guards, supervisors as defined in the Act,and all other employeesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE161DAVID S.DAVIDSON,Trial Examiner:On the basis of acharge filed on January17, 1966, by AssociatedMaritimeWorkers Local No. 8,affiliatedwith the InternationalOrganization of Masters,Mates and Pilots,AFL-CIO,hereinafter referred to as the Union,the General Counselissued a complaint against Respondents B.F. DiamondConstructionCompany,Inc., and Diamond ManufacturingCompany,Inc. The complaint alleges that Respondents,sometimes jointly referred to herein as the Company, haverefused to bargain in good faith with the Union,in violationof Section 8(a)(1) and(5) of theAct. More specifically, theGeneral Counsel alleges that following certification of theUnion as representative of some of Respondents'employees,Respondents entered into negotiations andmet with the Union over a period of approximately 9months without any intention of entering into a final orbinding collective-bargaining agreement.Respondentsdenythe commissionof anyunfair labor practices.Thisproceeding was heard before me in Jacksonville,Florida, from May 9 through May 16, 1966. At the close ofthe hearing,oral argument was waivedby theparties.Briefs were received from the General Counsel and theRespondents.Upon the entire record in this case,includingmyobservation of the witnesseswho testified and theirdemeanor,Imake the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTSRespondents are and at all times material herein havebeen Georgia corporations operating in several States as asingleintegratedenterprise,withoperationsinJacksonville, Florida, and Savannah, Georgia, where theyare engaged in general construction work as well as theoperation of a number of tugboats and workboats. Duringthe 12-month period prior to the issuance of the complaint,arepresentativeperiod,each of the Respondentspurchased in excess of $50,000 worth of goods, supplies,and materials directly from points outside the particularState in which such goods, supplies, and materials werereceived by said Respondents. Respondents admit, and Ifind, that Respondents at all times material herein havebeen Employers engaged in commerce and in operationsaffecting commerce within the meaning of the Act and thatassertion of jurisdiction herein is warranted.II.THELABOR ORGANIZATION INVOLVEDAssociatedMaritimeWorkers Local No. 8, affiliatedwith theInternational Organizationof Masters, Mates andPilots,AFL-CIO, is a labororganizationwithin themeaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. The Appropriate Unit and the Union's RepresentativeStatusOn May 27, 1965,the RegionalDirectorfor Region 12 inCase 12-RC-2192approved an agreement for consentelection between Respondents and the Union providing foran election to be conducted in the following unit:All marine employees employed aboard Respondents'163 NLRB No. 25 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDtugboats and work boats based in or operating fromthe continental United States, but excluding dredgecrews,officeclericalemployees,professionalemployees, guards, supervisors as defined in the Act,and all other employees.It isadmitted, and I find, thatsaid unitconstitutes anappropriateunit for purposes of collectivebargainingwithin themeaningof Section 9(b) of the Act.On or about June 23, 1965, a majority of the employeesin said unitvoted for the Union, and on July 1, 1965, theUnionwascertifiedasthecollective-bargainingrepresentative for that unit. Although Respondents in theiranswer deny that the Union has been and is the exclusiverepresentative of the employees in the appropriateunit, noevidence was adduced in support of their position. As allthe events considered below occurred within the yearfollowing the Union's certification and there is no evidenceto support a contrary conclusion, I find that the Union isand has been at alltimesmaterial the representative of theemployees in theunit within the meaningof Section 9(a) ofthe Act.B. The Negotiations1. IntroductionStarting on July 30, 1965, and extending throughApril28, 1966, 11 days before the hearing in this caseopened, the parties met some 17 times for the purpose ofnegotiations.'The principal negotiators for Respondentwere Bert Crumrine, general superintendent for B.F.Diamond Construction Company, Inc., and E.R. Stuber,vice president and general manager of the DiamondManufacturing Company, Inc. Crumrine attended the firstfour meetings2 but none thereafter. Stuber attended allmeetingsexcept that held on August 10. J.D. Hendrix,administrative assistant to B.F. Diamond, Respondents'president, also attended all meetings from October 7 on.3The Union's principal negotiators were its president,Allen Scott, who was present at most of the meetings,4 andJ.J.Hicks, its secretary-treasurer, who was present atabout six meetings.5 In addition, John Hart, a member ofthe Union, attended some meetings as a member of itsnegotiatingcommitteeandparticipatedinthenegotiations," and Charles Davis attended three meetingswhere his role was limited to taking notes.'Much of the evidence with respect to thenegotiationsand related events is uncontradicted. Where not otherwiseindicated, my findings are based upon a synthesis of theuncontradicted testimony and the notes of Davis whichwere offered in evidence and received. With respect to thecredibility of the principal witnesses, Scott, Hicks, Stuber,and Crumrine, it may be generally observed that all ofthem had considerable interest in the outcome of thisproceeding which at times appeared to overcome candorand that I have neither wholly credited nor whollydiscredited any of them. Much of their testimony relates todiscussions extending over a period of months, and inmany instances their testimony because of limitations ofmemory necessarily reflects summary impressions of whatwas said rather than verbatim reports of the conversationsthey described. In evaluating their testimony it has beennecessarytoattempttodiscountconclusionarycharacterizations attached by witnesses to their reports ofconversations and to discover whether the conclusionsattachedby the witnesses went beyond subjectiveimpressions and were justified by the circumstances andwords used at the time of the events. Where minordiscrepancies appear in the testimony which are clearlyattributable to the difficulties all witnesses experienced atone time or another in recalling details, I have adopted theversion of the witness whose recollection seemed mostcertain, whose capacity to observe seemed best, or whoseversion fit best in the overall pattern and sequence ofevents.Where important discrepancies appear, I haveattempted to indicate separately the basis for my findings.Because the sequence and timing of the events isimportant to their evaluation, in the sections which follow Ihave set forth a chronological summary of the meetingsand intervening events. However, in order not to burdenthis decision unduly, I have omitted details which in myopinion are cumulative or fail to advance the matter eitherway.2.Theinitial bargaining meetingOn July 26, Union President Scott sent a night letter toRespondents requestinga meetingto begin negotiationson July 29. This was the Union's first request for a meetingafter its certification, and a meeting was scheduled for themorningof July 30 asa resultof this request. The meetingwas held at the Manger Hotel in Savannah, Georgia. Scott,Hicks, and Hart attended for the Union, and Crumrine andStuber for Respondents. Early in this meeting Scott statedthat the Union would need information which respect tothewages,ratesofpay,overtime,hospitalization,insurance,bonuses, and other terms or conditions ofemployment then in effect for the employees in thebargaining unit.Crumrine replied thatitwas againstcompany policy to divulge the information requested andthat he would not give it to the Union, adding that theUnion would have to get the information from the men orelsewhere."Hicks handed Crumrine and Stuber copies of a standardcontract proposal which had been prepared by the Unionforuse in collective-bargaining negotiationswithoutspecific reference to Respondents. Scott stated that theUnion desired to use this proposal as a guide in'Unless otherwise indicated all dates falling in the months ofJuly through December are in 1965,and all dates falling in themonths January through May are in 1966.t July 30,August 10,September 10, and September 11.Otherrepresentatives of Respondent attended some meetingsbut took no significant part.Itappears that Scott missed the meetings on August 10,October 7, December 3, February 17, and possibly one or twoothers.' July 30, August 10, September 10, September 11, October 7,and February 17.6 July 30, August 10, December 3. On December 3, neitherScott notHicks was present, and it appears that Hart was theUnion's principal spokesman.TOctober 7, October 20, and November 10"Crumnne and Stuber denied they refused at this or any othertime to give the Union information which it requested. Theytestified further that the union representatives made no demandfor information at this meeting but only indicated that they wouldneed it in the future. However, on cross-examination Crumnneadmitted that a request was made for a "copy of the amount ofcompensation-wages andso forththat these employees received"and that he stated that as far as he knew it was against companypolicy todivulge such information.Other evidencerelating tolatermeetings and correspondence confirms that Respondentsinitially refused to furnish information to the Union I havecredited the testimony of Scott and Hicks on which my findingsare based in these circumstances B.F. DIAMONDCONSTRUCTION COMPANY163negotiations and that the Union understood that becauseof the nature of Respondents' business some aspects ofthe proposal might not apply to Respondents' operations.Crumrine suggested that the meeting adjourn so that hecould review the proposal and then contact the Union toarrange for another meeting. However, at the Union'srequest the meeting continued. A general understandingwas reached that items relating to employee economicbenefits or cost items would not be seriously considereduntil a later meeting, and the parties proceeded to readand discuss the Union's proposal.° After reading thepreamble and recognition clause of the proposal,Crumrine and Stuber agreed to them.10During the remainder of the morning, the partiesdiscussed several additional sections of the proposal, butno further agreements were reached.[' At around 1 p.m.the company negotiators requested adjournment for lunch.Scott proposed a half-hour recess as sufficient. However,Crumrine and Stuber requested a longer adjournmentbecause they had other matters to attend, and negotiationsrecessed until 3 o'clock.12After the lunch recess Crumrine attempted to renewdiscussion of the recognition clause of the proposal.However, Hicks objected on the ground that it had alreadybeen agreed to and asked to move on to a new section.After some talk of irrelevant matters, the parties turned tothe section of the proposal relating to handling ofgrievances and disputes. Some changes in the Union'sproposal were requested by Crumrine and Stuber. Theunion negotiators agreed to the changes, and agreementwas reached on this section.13The parties then discussed the succeeding sections ofthe Union proposal up to that entitled "Lay-Off" without,reaching further agreements.14 The Lay-Off section wasthen discussed.AfterHicks explaineditsmeaning,Crumrine stated that it was agreeable to him,commentingthat as Respondents never laid off anypersonnel, thissection would not affect theiroperations.15At this point,discussion of the Union's proposals ended and attentionturned to future meetings. Scott asked Crumrine andStuber if they would meet the next day and suggested thattheymeeton a daily basisuntil an agreementwas reached.Crumrine and Stuber refused." Scott then asked whetherRespondents would agree to alternatemeetingsbetween-Jacksonville and Savannah, as the Union's office was inJacksonville and most of the employees in theunit werethere,while the Company'smainofficeswere inSavannah. Crumrine stated that he periodically went toJacksonville on company business and that he would beglad to meet with the union representatives in Jacksonvilleon various trips in the future if mutuallyconvenient.17Crumrine stated further that he expected to be inJacksonville in about 10 days and would meet with theunion negotiatorsthere at thattime.The meeting endedwith the understanding that Crumrine would call the unionrepresentatives laterto arrange a meetingwith them inJacksonville.''Afteradjournmentof thenegotiatingmeeting, thecompany andunion negotiatorsate dinner together. Whileat dinner, according to Scott whom I credit in this regard,Hicks asked Stuber and Crumrine how long they thought itwould take to reach an agreement. Crumrine replied, "Thelaw only requires that the Companiesnegotiate. It doesn'trequire the Companies to reachan agreement,and we onlypropose to go as far as thelaw requires."He added,"We've been negotiating with another union three or four'Crumrine testified that they mutually agreed to discuss thesections of the proposal"in the hopes that we could come to anagreement on one of them."10Crumrine and Stuber conceded that these sections wereagreed to, although as developed below they denied that anyfurther agreements were reached at this or the next meeting" At Respondents request,afterdiscussion,theunionnegotiators agreed to bring to the next meeting the text of amanagement-rights clause which appeared in some of the Union'scontracts and which appealed to Respondents'negotiators on oraldescription.The union negotiators also agreed to bring to the nextmeetinglanguage which had been prepared by their attorney for aunion-shop proposal conditioned upon repeal of Section14(b) ofthe Act. I find thetestimony of all witnesses unclear as to thenature of the union-shop discussion. I do not credit Hicks'testimony,however,that Crumrine indicated that he would agreeto a referral clause in the Union'sproposal if a union-shopprovision were added to the agreement I find that at most thematters of management rights,referral, and union shop were leftopen for subsequent meetings.Ialso do not credit the testimonyof Hicks that Crumnne, or the testimony of Hart that Stuber,during the course of the morning, stated that Respondents did notwant a contract anyway and could care less if it was legal. Theseremarks allegedly were made after Crumrine questioned thelegality of the referral clause and Hicks pointed to the savingsclause in the Union's proposal Their testimony was denied byCrumnne and Stuber and was not corroborated by Scott11Scott didnot return until 4 p in. as he had other unionbusiness to transactHowever, by prearrangement Hicks andHart proceeded with the negotiations13Although Stuber and Crumrine denied that they agreed toany sections other than the preamble and recognition clauseneither testified as to the natureof thediscussion relating to thegrievance section Scott,who was absent during this discussion,testified without contradiction that upon his return to the roomHicks advised him in the presence of Crumnne and Stuber thatagreement had been reached on this section of the Union'sproposal with changes, and Stuber and Crumnne expressed nodisagreement. In these circumstances I have credited Hicks'testimony that Stuber and Crumnne agreed to the Union'sproposals as modified10At some point during the afternoon, as Hicks testifiedwithout contradiction, Crumrine stated that they were moving toofast and that he had had enough However, the negotiationscontinued for some time thereafter at the Union's request.15Apart from their general denials that they agreed to anythingother than the preamble and the recognition clause, neitherCrumrine nor Stuber testified with respect to the discussion ofthis section I have credited Hicks and Scott in this regard.16Stuber testified that at almost every meeting thereafter Scottrepeated his request to meet continuously until agreement wasreached and that Stuber refused to meet on that basis on thegrounds that he and the other company negotiators were notavailable and had other duties to fulfill17Although Hicks and Scott testified in conclusionary fashionthat Crumnne agreed to alternate future meetings between thetwo cities, I find Crumrme's more detailed testimony persuavsivein this regard and credit itWhile Scott and Hicks may well haveconstrued Crumnne's remarks as indicated that there would befuture meetings in Jacksonville,as well as in Savannah,Ido notfind that Crumnne entered into a formal arrangement to alternatemeetings between the two cities until an agreement was reached.18Both Scott and Hicks testified that Crumnne stated that hewould be in Jacksonville on August 9 and that he would contactthe union negotiatiors to tell them the time of a meeting on thatdate Crumnne testified that he said he would be in Jacksonvilleon Monday or Tuesday a week hence and would contact themwith respect to a meeting at that time I credit Crumnne in thisregard and find that Crumrine promised to meet on eitherAugust 9 or 10.295-269 0-69-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDyearsandwe are stillnegotiating.Guide yourselfaccordingly."' 93.The August 10 meetingFollowing the July 30 meeting there was no furthercontact between the parties until August 9 or 10. On eitherAugust 9 or 10, Hicks called the Jacksonville office ofDiamond Construction Company to ask whether Crumrinewas in Jacksonville. As a consequence of this call ameeting was arranged on the afternoon of August 10, whileCrumrinewas in Jacksonville on other companybusiness.20The meeting which ensued started around 1 or 1:30 p.m.and lasted at most 2-1/2 hours. At the outset Crumrineagain sought to discuss the recognition clause, but Hickspresuaded him to turn to another section of the proposal.About midway through the meeting after several sectionshad been discussed, Crumrine stated that he had to leaveon a business trip and sought to adjourn the meeting.However, Hart persuaded him to remain a while longer,and the discussion continued. At the conclusion, Crumrineasked Hicks to type a new document based on theirdiscussions at the first two meetings, and Hicks agreed todo so.There was a sharp conflict between the testimony ofHicks and Crumrine with respect to whether any furthersections were agreed upon at this meeting. According toHicks, Crumnne agreed to several sections of the Union'sproposal before Crumrine first sought to adjourn andagreed to a number of additional sections after Hartpersuaded him to continue. According to Crumrine noagreements were reached at any time during this meeting.He testified that he suggested to Hicks and Hart that theygo through the Union's proposal with him, pick outsections on which they were not too far apart, discuss theirwording, and incorporate them in a proposal tailored toRespondent's operations in the hope that they could lateragree upon them. Thus, it was Hicks' version that all thesections set forth on the document which he preparedfollowing thismeeting had been agreed to and that19Hicks testified similarly. Although his version differs in somedetails from Scott's, it is corroborative in substance According toStuber, however, Scott raised the matter by stating that he hadcheckedwithanother union and had been advised thatRespondents were going to talk the Union to death Stubertestified that Scott asked if that was what Respondents weregoing to do, and Stuber replied that he didn't see how they couldbargain in that manner and that they intended to carry out theirobligation to bargain in good faith According to Crumrine, Scottsaid he had investigated and discovered that Respondents hadhad a previous "similar situation" and told them "in no uncertainterms that whatever we did that we weren't going to do it to thisgroup." Crumrine also testified, "It scared me truthfully " Frommy impressions of both Stuber and Crumrine gained fromobserving them as they testified and from the uncontradictedfacts in this case, I have concluded that neither of their versions isto be credited Crumrine, who, I have found, on a later occasionsought to disabuseunionrepresentatives of the notion that thepossibility of a stoke deterred him, was clearly not the man to bescared by the statement he attributed to Scott Stuber's version ofhis reply to Scott lacks the acerbity characteristic of his remarksin negotiations and at the hearing when confronted with similargoadssections left blank in that document were the only sectionsas to which agreement had not yet been reached.Crumrine on the other hand testified that despite the factthat this document disclosed a number of changes fromthe Union's original proposal which were adopted afterdiscussion, the new document represented only a modifiedunionproposaldesigned to serve as a basis fornegotiations at a later meeting.Although Crumrine's version on its surface appearsunlikely and the matter is not free from doubt ,21 aftercareful analysis of the testimony I am persuaded that hisversion is more accurate than Hicks'. Thus, Hicks testifiedthat all the sections but one which he incorporated in adocument which he presented to Respondents at the nextmeetingrepresentedagreementsreached.22Thistestimonyis inconflict with his statement given to theGeneral Counsel during theinvestigationof this case thatabout seven sections were agreed to on August 10.23Hart's testimony lendsmore support to Crumrine'sversion than to Hicks'. When asked if Respondents agreedto "much" on August 10, Hart replied that they agreed to"a little" and named only three sections. Hart alsotestified thatmidway through themeetingCrumrinesought to terminate it, but at Hart's request he agreed tocontinue and review the remaining noncost items so thatHicks could incorporate them "in his next typedproposal." He testified: "We agreed to go over these non-cost items and if he had-didn't have any objections tothem,-there was little changes made in each one-or noteach one, but in some of them-that we would incorporatethem with these proposals that Mr. Crumrine asked Hicksto prepare in the next proposal, leaving out the non-costitems or leave them blank." As Hart disclaimed reachingagreements except as to a few sections which appeared atthe beginning of the Union's proposal, it is clear that heregarded the discussion from this point on as productiveonly of modified proposals and not agreements. Furthersupport for Crumrine's version lies in the testimony ofStrickland, not denied, that Crumrine stated that hewanted to take the rough edges off the Union's proposal toget something that would be presentable to Respondents'20I find it unnecessary to resolve a conflict between thetestimony of Hicks and Strickland, the office manager ofRespondents' Jacksonville office, as to the timing of Hicks' initialcall and subsequent arrangements leading up to the meeting. It isclear that Hicks made the initial contact, that it was made beforeCrumnne arrived in Jacksonville,and that it was not until afterCrumrine arrived in Jacksonville that the arrangements for themeeting were made.21See fn 31,infra,rejectinga similar explanationby Crumrineof proposals initialed at the next meeting, which I do not credit.iiHicks concededthat a duration clause incorporated in thatdocument was not discussed on August 10.t' The document prepared after the August 10meetingcontained 28 sections.Even if the sections agreed to on July 30,which also appear in the document, are added to the sevenclaimed in Hicks' affidavit,there is a wide discrepancy betweenHicks' testimonial claim and his affidavit. Hicks' explanation thathe was unprepared when he gave his affidavit is not convincing, inview of the dispute which developed at the September 10negotiating meeting over what occurred on August 10, which theaffidavitalso mentions B.F. DIAMONDCONSTRUCTION COMPANY165president, Diamond.24 In these circumstances and in viewof the implausibility of Hicks' claim that Crumrine agreedto most of the noncost items proposed by the Union duringthis short meeting notwithstanding his complaints over thespeed at which the Union wanted him to move '25 1 do notcredit Hicks' testimony that Crumrine agreed to all thesectionswhichwere incorporated in the documentpresented to Respondents at the next meeting.This is not to say, however, that Hicks and Hart had nobasis to believe that Crumrine agreed to some sections atthis meeting. Thus both Hicks and Hart testified that theydiscussed several sections of the proposal beforeCrumrine first suggested terminating the meeting andtyping a new document based on the discussion. As Hart'stestimony indicates, Crumrine's statement of his desire todevelop a modified proposal came at this point in themeeting.26Languagechangeswere suggested byCrumrine and acquiesced in by the Union with respect tosome of the sections discussed early in the meeting.27 Onthe basis of the testimony of Hart, I conclude that until themidpoint of the meeting, Crumrine's position was at thevery best ambiguous. At that point, however, it would,appear that he made his intent clear. Whether or not Hicksand Hart understood the nature of Crumrine's agreementsduring the early part of the meeting, I conclude thatCrumrine intended to reach no agreement at this meetingexcept as to changes to be incorporated in a new unionproposal.At the conclusion of this meeting there was briefdiscussion of the next meeting, and Crumrine stated thathe would contact the union representatives to arrange thenext meeting after his anticipated return from a businesstrip to the Bahamas on August 20.284.The September 10 and 11 meetingsBy August 20, the union representatives had heardnothing further from Crumrine with respect to hisavailability for a further meeting. On that day Scott placeda person-to-person call to Crumrine at Respondents'Savannah office about 1:30 p.m. Through the operator hewas informed that Crumrine was in Savannah but out tolunch. Scott left word for Crumrine to return the call.Having heard nothing after some time elapsed, Scottreplaced the call and was told by the switchboard operatorthat Crumrine was in the office and would return his call inabout 15 minutes. Scott again left word and awaited thereturn call.More than an hour later he again tried totelephone Crumrine and was informed that Crumrine hadleft for the day. Scott then asked to speak with Stuber andasked him about setting up a meeting date. Stuberpromised to let him know by August 24 when theRespondents would meet. By the 25th Scott had heardnothing from the Respondents and called Stuber. Stubersaid that he had talked to Crumrine and that September 10was the earliest date on which Respondents could meet.Scott asked if there was any possible way they could meetearlier, and Stuber replied that he and Crumrine had othercommitments and could not meet before the 10th. Scottasked whether under the circumstances Respondentswould agree to meet in the Manger Hotel on the 10th andthe 11th. Stuber replied affirmatively, and they agreed tomeet on both days starting at 10 a.m.On September 10, the meeting was held as scheduled,with Scott, Hicks, Crumrine, and Stuber present. At theoutset Hicks distributed the document which he preparedafter the August 10 meeting. He told Crumrine and Stuberthat it set forth the contract provisions agreed to betweenthepartiesat the July 30 and August 10 meetings.Crumrine objected to Hicks' description and said that theitems in the document had only been discussed to makethem more acceptable as proposals but had not beenagreed to. He told Hicks and Scott that they must havegotten the wrong impression and was sorry if they weremisled.29 After some discussion, they agreed to resolve thedispute by going through the proposals and initialingsections as they were agreed upon subject to reaching anentire agreement.30 They proceeded to do this. Crumrine24Although Strickland's accuracy as an observer at thismeeting issubject to considerable doubt, I do not believe thatStrickland invented Crumnne's statements that he needed tomakethe proposal more acceptable to Diamond and that he hadno authority to say yes or no to the Union's proposals. However, Ido not credit Stnckland's testimony, or find support therefor inhis skeletal notes, that only five topics were discussed during themeeting.Apart from thismeeting,Strickland,who wasRespondents' Jacksonville office manager, had no other contactwiththe negotiationsand no responsibility relating to them. Hedid not havea setof the Union's proposals before him during themeeting, andhe left the room at least once Significantly,Crumrine did not testify that the discussion covered only fivetopics, but testified specifically with respect to discussion of onesection not mentioned by Strickland in his testimony or his notesCrumrine did not deny that the document presentedat the nextmeeting reflected the August 10 discussion and he testifiedgenerallythathe andHart agreedto go through the proposal andpick out sections on which they were not too far apart to beincorporated in a new proposal Comparison of the originalproposal withthatprepared afterthismeetingreveals changes inseveral sections not mentioned by Strickland. In the light of theabove and the fact that Strickland otherwise demonstratedconfusion in his testimony, particularly with respect to the sourceof the proposal that the discussions be directed to modifying theUnion's proposals, I place little reliance on his testimony as to thismeeting except as indicated above.25 In this regard, I credit Hart's uncontradicted testimony thatduring this meeting Crumrine said either that the negotiationswere moving too fast or the Union wanted them to move too fast.26Crumrine's testimony does not establish the sequence of thediscussion at the meeting27 Specifically, the new document prepared after this meetingto Respondents at this meeting and was not in the Union's initialproposal The new document also reflects changes in sections ofthe Union's proposal entitled "Passes To Representatives" and"Discharges." These sections were discussed in the early portionof the meeting, and the changes were agreed to at that time. Hartidentified these as the sections as to which Respondents agreedduring thismeeting.29According to Crumrine, he said he would call them when henext came to Jacksonville but made no definite arrangement.According to Hicks, Crumrine said he would return from hisbusiness trip on August 20, and would contact the union office toarrange afurthermeetingStrickland partially corroboratedHicks, testifying that at the end of the meeting the unionrepresentatives said they would meet Crumrine next in SavannahIn these circumstances, I credit Hicks.21At this point Stuber suggested adjournment but waspersuaded by Scott to continue the meeting.10According to Stuber the agreements were also subject toratificationby the Union and by Respondents' PresidentDiamond. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed to and initialed31 a number of clauses including thefollowing:"Recognition,""ManagementRights,""Handling of Grievances," "Passes to Representatives,""Discharges," "Safety," "Authority to Check Records,""Payment of Wages," "Dockside work," "Roster,"32 and"Personnel Changes."33 The parties also agreed to deletethe section entitled "Loss of Personal Effects" from theagreement.At the end of the September 10 meeting, Crumrine andStuber stated that they would rather not meet the nextday, a Saturday, as previously scheduled.34 After somediscussion however, they agreed to meet as scheduled.The meeting adjourned at 5 p.m.35The next morning,the same participants again met anddiscussion continued. Either at this time or on the previousday, the Union again unsuccessfully requested informationas to the cost items with respect to which it sought tonegotiate.36 At noon, after a morning of discussion, Stuberannounced that he had other things to do and was leaving.When Crumrine indicated that he would have to leave by2 p.m., Scott asked Stuber to stay at least that long andStuber agreed. At around 2, the meeting adjourned. Noagreements were reached that day. Before adjournment,the parties agreed to meetagainon September 16 inJacksonville.37 According to Scott, whom I credit, whenthemeeting terminated, Stuber and Crumrine left thehotel room where they had been meeting. After eatinglunch Scott and Hicks met Crumrine by chance in thelobby of the hotel. Crumrine invited them to join him for adrink in the cocktail lounge of the hotel. They did. Whiletogether their conversation turned to the length of time itwas going to take to negotiate a contract. Scott stated thathe was hopeful that they would finish before the first of theyear.Crumrine replied, "Scott, don't be naive. TheCompanies don't intend to ever sign a contract with yourunion."Their conversation continued for some time,duringwhichHicks and Crumrine argued over thepossible effects of a strike. Hicks urged Crumrine not toget into a fight with strikes and attendant problems.Crumrine indicated that he was not concerned over thepossibility of a strike because it had been tried before andRespondents' operations had not been hampered.38'iCrumrine testified that according to him his initials indicatedonly that a section "could be acceptable as a proposal to presentto us for consideration to negotiate on." While I have credited hissimilar version of the August 10 meeting,Ido not credit thisexplanation of his initials,which is in conflict with Stuber'stestimony and with Respondents'subsequent treatment of theinitialed sections as agreed upon at the October 7 meeting and inits later counterproposals31Next to the clause entitled "Employment" relating to unionreferral of employees,Crumrine wrote"No" and initialed it33 In some instances changes in content were negotiated andagreed to before these sections were initialed'^Hicks' testimony to this effect is uncontradicted andcredited35The fournegotiators spent the evening together socially atCrumrme's house without discussing the negotiations.isAlthough Crumrine denied that such a request was made, Ihave previously found his testimony on this subject unworthy ofcreditMoreover, the Union's letter of September 28, quotedbelow,which was written long before the charges herein werefiled and to which no response was made, and Scott's testimonywith respect to his conversation with Stuber on September 28,support the finding that the request was made on September 10 or11it I have credited Hicks with respect to the scheduling of thenext meetingAlthough Crumrine testified he did not recall thatany futuremeeting wasset up at that time, it is conceded that atsome time a meeting wasscheduled for the following Thursday,5.The cancellation of the meeting scheduled forSeptember 16 and arrangements for the next meetingOn September 15, Stuber sent Scott a telegram stating:REPLYING YOUR TELEGRAM THIS DATE, WE AREUNABLE TO MEET ON THE 16TH AS DISCUSSED LASTWEEK DUE TO UNAVOIDABLE CIRCUMSTANCES OFBIDDING CERTAIN CONSTRUCTION WORK. WE WILLADVISE YOU AT A LATER DATE WHEN WE CANSCHEDULE THE NEXT MEETING.By September 28, Scott had heard nothing further fromRespondents. That afternoon he called Stuber. Scottasked Stuber when Respondentswere going to arrange tomeet with the Unionagain,and Stuber replied that hisworkload was so great he didn't have any idea when hewould havetime to meet again.He asked Scott to writehim confirming the call and requesting a meeting. ScottremindedStuberofhistelegramcancelingtheSeptember 16 meeting and told Stuber that Respondentswere overduein contactingthe Union. Stuber said he wasaware of that but did not havetimeto do it. Scott thenasked if Stuber was the proper official for him to contact toarrange meetings.Stuber confirmed that he was. Scottasked if it would be easier to meet in Savannah and saidthe Union was willing to meet there or anywhere else hewould designate. Stuber wasnoncommittal and again toldScott to write a letter, adding, "I'll refer it up to my bossand see what he wants to do." Scott replied that he wastrying to set up his schedule and asked if Stuber couldmeet that week or the following week. Stuber replied, "Ican't give you any commitment whether we will ever meetagain."39Scott replied that he wanted to continuenegotiations on a friendly basis without filing charges, butthat it appeared that Stuber wasstalling.Stuber replied,"You and I both knowwhat is going on," and againrepeated his request that Scott write him aletter.On the same day, Scott sent a letter to Respondentswhich was received by Stuber on September 30. Withrespect to the telephone conversation the letter stated:This,then,will also confirm my telephone call of thisdate to your Mr. Stuber to request thata meeting toSeptember16,and evidencethat itwasto take place atJacksonville isuncontradicted'"Hicks'testimony is substantiallycorroborative of Scott.Stuber and Crumrine testifiedin sharp disagreementthat afterthe meetingended in the hotelroom,both of them proceeded withScott andHicksdirectly to the cocktaillounge where Stuberremained long enough to have onedunk and then left, with theothers staying on. Stuber and Crumrinedenied that negotiationswere discussed at all while theywere with Hicks and Scott in thelounge.As alreadynoted Crumnne's testimonyotherwise withrespect to meetings onSeptember 10 and 11 discloses faultyrecollection or worse in at least two other respectsStuber, whosepresence was disputed as the time of the incident, had norecollectionof any discussionwhile he claimed he was in thecocktaillounge following this meeting.AdmittedlyStuber was in ahurry to gethome on the day in question,and the earlytermination of negotiations thatday was caused by his stated needto leave I have concluded that Crumnne and Stuberare not to becredited with respectto this incident" Stuber was asked onlytwo questions with respect to theSeptember28conversation.When askedwhether he said hecould not give the Union anycommitmentwhether the Companywould evermeet againwith the Union, he replied, "Idon't recallany statement that I evermade to theUnion that I would nevertell themthat-if or when we would evermeet again " He wasalso asked whether September 28 had anyspecial significance tohim and replied that he could not correlatethe date with anythingelse anddid not know where he wason that date.I credit Scott asto this conversation. B.F. DIAMOND CONSTRUCTION COMPANY167continue negotiations be scheduled this week or nextat any time and place you suggest. Mr. Stuber advisedhe was too busy to negotiate but suggested I confirmthe request letter which I am now doing. [sic]The letter also contained the following paragraph:At the negotiationsmeeting on September 11,representatives of the Union demanded informationas to hours, rates of pay and details on the variousworking conditions applicable to the employeeswithin the certified bargaining unit. The Companyrepresentatives at themeeting flatly refused tofurnish such information. The union hereby renewsits demand that it be furnished with such informationimmediately and that the company agree to a meetingfor the purpose of negotiations within ten (10) days ofreceipt of this letter.40On October 1, Respondents offered by telegram to meetone day during the next week at their office. Scott repliedrequesting meetings on October 7 and 8. Respondentsagreed to meet on October 7 only.6.The October 7meetingThe October 7 meeting was held in Savannah andattended by Hicks and Davis for the Union and Stuber andHendrix for Respondents. Also present was FederalMediator Kazin.Kazinopened the meeting by asking Hicks to bring himup to date as to what had happened thus far. Hicksreviewed the previous negotiations and sought to continuethe contract discussions. However, Stuber stated thatRespondents had gone as far as they intended to go at thattime and asked Hicks to present Respondents a newcomplete proposed contract which would apply toRespondents' operations setting forth all the Union'sdemands beforenegotiatingany further .41 Hicks protestedthat the purpose of the meeting was to negotiate theremainingsections and asked why Respondent had notasked for the proposals during the period since the lastmeeting insteadof waiting until the union representativeshad come to Savannah to negotiate.42 Hicks againrequested that Respondents furnish the Union informationas to the hours, rates of pay, and the various workingconditions applicable to the employees in theunit.Stuberrefused to supply such information, and told Hicks that theUnion should make its proposals on these matters andRespondents would see if they would agree.Following a recess taken at Kazin's suggestion, Hicksasked for informationrelatingto Respondents' sick leavepolicies andinsuranceprograms.43 Stuber replied that asfar' as he knew there was no sick leave policy, but toldHendrix to supply the Union with information with respectto Respondents' hospitalization insurance plan.Stuber told Hicks that if the Union submitted a newproposal to Respondents by October 13 so that they wouldhave a week to study it, he would meet again with theUnion on October 20, and say yes or no to the Union'sproposal.Upon the understanding that the submission of the newproposal would not jeopardize sections previously initialedby Crumrine, Hicks agreed to comply with Stuber'srequest.Hicks asked if he could get the insuranceinformation that evening. Hendrix replied negatively, andHicks asked if he could get it the next day. Again Hendrixsaid no, adding that he had other things to do. Hicks thenasked Hendrix when he could get the information. Hendrixreplied that he might be able to get it to Hicks byOctober 13. Hicks pointed out that it would be impossibleto utilize the information in preparing the Union's nextproposal if the information were not furnished earlier.Stuber told Hicks to draft his own proposals dealing withinsurance and sick leave, and Respondents would see ifthey could agree to them. The meeting ended an hour and10 minutes after it started.7.TheOctober 20 meetingIn accord with the arrangement made at the previousmeeting, the Union sent Respondents a complete contractproposal which was received by Respondents on or aboutOctober 13.44On October 20 the next negotiating meeting was held asscheduled.Scott,Davis, Stuber,Hendrix,and Kazinattended.At the outset of the meeting,Stuber indicated thatRespondents intended to tape record the meeting. Scottobjected. Stuber explained that Respondents wanted themeetings recorded because the Union was putting wordsinRespondents'negotiatorsmouths and asserting thatthey agreed to things that they had not agreed to.Stuberadded that he wanted the recordings for his personal useand would agree never to use them in any form oflitigation.Stuber urged Scott to use a recorder also if hewanted.Following a recess Stuber announced that hewould proceed without a tape recorder but was putting theUnion on notice that future meetings would be recorded.Stuber then acknowledged receipt of the Union'sOctober 13 proposal and indicated readiness to talk aboutit.Those sections as to which agreements had beenpreviously reached were reviewed.The parties affirmedtheir agreement as to these sections.Scott then stated thathe had asked for but not received written information withrespect towages,working conditions,sick leave,insurance,vacations,pensions,bonuses, and stockpurchase plan. In response,Hendrix handed Scott a lettersetting forth the eligibility requirements for Respondents'4° Scott testified,without contradiction, that during theSeptember 28 telephoneconversationhe told Stuber that theUnion still wanted the information that it had requested at thepreviousmeetingsand that Respondents had refused to furnishAccording to Scott, Stuber replied that he would see about it orwords to that effectiiAt this point the parties had before them the Union's originalform proposal, which was a complete contract proposal, and thedocument presented by the Union on September 10 at Crumnne'srequest, which left blank sectionspertainingto cost items and afew other matters4z The Union's headquartersare in Jacksonville,and it appearsthat all its negotiators came fromJacksonville43On August 10, Hicks had told Crumnne that the Union wouldagree to continuation of present company policies with respect toinsurance and sick leave subject to receipt of written informationsupporting an oral descriptionthen givenby Crumrme withrespect to them. This concession by the Union is reflected in thedocument given Respondents on September 10.44This proposal set forth all provisions that had been initialedby Crumrine without furtherchange.Itset forth the otherprovisions that had appeared in the document presented toRespondents on September 10 with only a few changes. Withrespect to those items which were left blank in the September 10document, a number of the Union's proposals were substantiallyor completely changed from those which appearedin its initialproposal. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDhospitalization insurance plan.45 After noting that theletter indicated that "Key Employees" were covered,Scott asked Stuber what was meant by "Key Employees."Stuber was unable to give Scott a clear answer, butindicated that the policy was available to all employees atthe discretion of Respondents after an initial period ofemployment. Scott then asked whether Respondents paidall or part of the insurance premium. Stuber replied thathe believed the employees paid part of the premium but hedid not know how much.46Stuber then began to discuss the open sections of theUnion's proposal in the order in which they appearedstating,with respect to each, Respondents' position orcounterproposal. With respect to all the items which wereconsidered cost items by the parties, Stuber rejected theUnion's proposals and counterproposed continuation ofexisting benefits and conditions without change.47 In thecourse of presenting its proposals, Respondents alsofurnished oral information relating to the existing benefitscovered by its proposals, including its existing wage scale,manning scale, vacations, holidays, workweek, andovertime policy.48With respect to the Union's request for a referral clause,Respondents proposed a provision affirming Respondents'exclusive right to select employees without consulting theUnion.With respect to the Union's proposal to giveemployees the right to honor picket lines, Respondentsinitially counterproposed a requirement that employeesnot honor picket lines. After some discussion of thiscounterproposal and at some point before the end of themeeting, Respondents withdrew this counterproposal andproposed in its place a detailed clause entitled "Strikes."In addition to barring any form of work stoppage thisproposal obligated the Union to return workers to workwithin 24 hours'notice of a stoppage by Respondents andgave Respondents the option to terminate the agreementin the event of a violation of the clause. It also providedthat violators might be disciplined or discharged, subjectto the grievance procedure, regardless of whether theyreturntoworkwithin24hoursafternoticebyRespondents. Scott protested on the ground, amongothers, that there was no need for such a section becausethe parties had already agreed to a no-strike clause in thesection of the agreement setting forth the grievanceprocedure.IntheircounterproposalsRespondentsproposeddeletion of any seniority provision from the agreement on95At some point during the meeting Scott also was given athree pagephotocopyof a document relating to life insurance withportions blanked out and a photocopy of an individual policy givento employees. Scott asked to see what had been blanked out onthe first photocopy, but was not shown it.46 Later in discussing Respondents'welfare plan proposal Scottrepeated his questions as to eligibility and cost. Stuber againindicated uncertaintyHendrix, while indicating some doubt,stated his belief that full family coverage cost about 89 a month.41 The sections falling in this category were entitled "Days andHours of Work," "Overtime," "Wages," "Working Conditions,""MinimumManningScale,""Holidays,""Vacations,""Maintenance and Care," "Welfare Plan," and "Sick Leave " Inseveral instancesthe Company proposedthat the agreementshould provide for continuation of existing benefits in so manywords In others the company proposal spelled out the nature ofthe benefits.46 The information with respect to holidays proved to be inerror as developedat latermeetingsDuring the meetingRespondents'counterproposals,with one exception, were given tothe Union orallyRequestsby Scott for a copy of thedocumentfrom which Stuber read in making Respondents' presentationthe ground that it would promote inefficiency. When Scottasked if Respondents would be willing to provide in theagreement for continuation of present seniority policy,Stuber replied negatively, adding that the men knew whatthe policy was and Respondents would not change it.Respondents rejected inclusion in the agreement of acheckoff provision, which the Union sought, on thegrounds that they did not operate a collection agency fortheUnion and their clerical department was alreadyoverloaded with detail work. Respondents rejected theUnion's union-shop proposal stating that they did not wanta union shop under any circumstances and the failure ofthe attempt to repeal Section 14(b) made it unnecessary toworry aboutit.In itsplaceRespondents proposedinsertion of a clause affirmatively stating that employeeswere not required to join the Union as a condition ofemployment. Respondents also rejected the savings clausein the Union's proposal on the ground that they believedthat the parties could reach an agreement which wouldstand on its own without a savings clause.49During this meeting the parties reached a compromiseagreement with respect to one section of the proposalsrelating to living quarters for crew members.50At the conclusion of the review of Respondents'counterproposals, Scott sought to discuss a proposed newwage scale and suggested more money or a reduction inhours or a combination of both. Stuber suggested that theywait for the next meeting for any new proposal on moneyand working conditions. Scott replied that there was nouse in waiting,and pressed for immediate discussion.Scott finally acquiesced and asked to meet again the nextday. Stuber declined,statingthat he had other work thathe must do, and Hendrix commented that they could donothing the next day in any event because Diamond wasout of the country and they could not negotiate without hisapproval. Scott then suggested meeting on the followingday. Stuber stated that they could not meet again duringthat week and proposed November 19 as the next meetingdate. Scott replied that November 19 was too far off andasked for a meeting by the beginning of the followingweek. Stuber rejected the request,statingthat he couldnot talk to Diamond before then. Scott again asked to meeton the following day, and Stuber replied that if they met, itwould not do any good because Respondents' proposalscould not be changed.After further deliberation Stuber said that the best.Respondents could do was to meet again on November 10.were refusedduring the meeting.However, atsome time not clearfrom the record the Unionwas givena copy of the document.49Davis testifiedthat in discussingthis proposalStuber stated,"We don't want a contract anyway so why should we care if welost it." Althoughthis statement appears inthe typed copy ofDavis' minutes of this meeting,'which was preparedseveral daysafterthe meeting,itdoes not appear in Davis' handwritten notesHe testifiedthat in typing the minuteshe added matter from hismemory that was then freshin his mind.Stuber denied makingthis statement,and no otherwitness was askedabout it. AlthoughDavis impressed me generallyas a credibleand candid witnessand his recollectiona few days after the event may well have beenstrong, I am inclinedto doubt thatin this instancehe accuratelyquoted StuberWhatever Stubermay have saidaway from thebargaining table, I am satisfiedthat Stuberin all negotiatingmeetingsavoided directstatements of Respondents'desire not toreach an agreementalthough he may wellhave made a commentwhich Davis so construed Accordingly, I have creditedStuber'sdenial of the statementattributed to him50 Indiscussingthissection,Stubercommented thatRespondents thoughtthe provisionwas unnecessary as theynever had occasion to use it. B.F. DIAMONDCONSTRUCTION COMPANY169Scott protested that the delay was unreasonable, andcontinued to press for an earlier date,suggestingNovember 3. Stuber finally said if it was possible he wouldmeet with the Union on November 4, but otherwise wouldmeet on November 10. Kazin set the meeting tentativelyfor November 4 at his office in Jacksonville, with Stuber toconfirm the date and place later. The meeting adjourned at7:15 p.m.Following this meeting on or about October 28, StubernotifiedKazin that Respondents could not meet onNovember 4, but would be available on November 10 inSavannah.On October 29 Hendrix sent the Union a letter settingforth several items of information which the Union hadrequested,including the number of captains and mateswho had taken advantage of the hospitalization insuranceofferedby Respondents,the costs of hospitalizationinsurance to Respondents and the employees,and theweekly wages paid by Respondents.On November 6, Scott sent Stuber a telegramconfirming that he would attend the meeting in Savannahon November 10 and setting forth a demand that theparties meet daily thereafter until agreement was reached.On November 8, Stuber replied by telegram which statedin part:YOUR DEMANDS FOR CONTINUOUS DAILY MEETINGSARE NOT ACCEPTED AND ARE NOT COMPATIBLE WITHAVAILABILITYOF OUR MEETING PERSONNEL NOR ARETHEY CONSIDERED TO BE NECESSARY IN VIEW OFFACTUAL BARGAINING ACCOMPLISHMENTS.8.The November10 meetingAt the outset of the November 10 meeting Stuber statedthat he intended to tape record the meeting, remindingScott that he had been put on notice that Respondentswould use a tape recorder at all further meetings. Scottreiterated his opposition to tape recorders.Considerablediscussion followed during which Stuber again stated thatRespondents wanted the recording for their own use only.Scott enumerated the reasons he opposed use of therecorder,51but Stuber refused to proceed until therecorderwas turned on.The meeting recessed,and Kazin privately suggested toScott that he permit the use of the recorder long enough toascertain whether Respondents'position on money itemshad changed since the last meeting,pointing out that theUnion would thereby find out whether there was any use incontinuing the meeting.After the recess, Scott asked Stuber to write out newwage proposals and hand them to the Union.Following afurther recess, Stuber handed Scott a typed messagestating that Respondents'proposal as to wages wasunchanged from October 20 "at this time." Scott askedwhat was meant by the quoted phrase, and Stuberanswered that it meant that Respondents were willing tocontinue negotiations at any time. Scott made furtherattempts to negotiate but Stuber refused to proceedwithout the use of the recorder.Kazin suggested a recess for lunch during which eachside could examine its position.Stuber agreed but pointed51Scott argued that its use was not conducive to collectivebargaining,that tapes could easily be edited to suit the partypossessing them, and that the Union lacked a recorder to make itsown tapes.Stuber argued that the recordings were conducive toprogressive collective bargaining,and gave the parties a record ofthe accomplishments they had made.out that he would have to leave by 3 p.m. on a trip to NewYork. Scott asked if the Union could meet the followingday with Crumrine. Stuber did not reply.After lunch, both sides indicated their positions wereunchanged. Scott then stated that he had consulted hisattorney who said the Union had the right to refuse tonegotiatewith a tape recorder running and that ifRespondents refused to proceed without it, he had noalternative but to file charges.Scott also handed Stuber ahandwritten request for informationwhichstated:Reconsider position on wage proposal.Reconsider position on hours of work and workingconditions.Givethe union written languagecovering fullycurrentcompany policies in regard to the following sections ofthe company counter proposal of 10-20-65Section 10Section 11Section 12Section 14Section 16Section 23Section 30Section 32Section 33Days and hours of workOvertimeOvertime RatesWorking ConditionsMinimum Manning ScaleSeniorityLeaves of AbsenceWelfare PlanSick LeaveGive the Union a proposal on Duration of Agreement.Scott stated that he would like to have an answer byNovember 17.52 Stuber told Scott he couldgive him areply by November 22 but would like to make it a day ortwo later.Scott stated that he wanted to meet again onNovember 22 in Jacksonville. After some argument overthe place of the meeting, Stuber stated that Respondentswere willing to meet in Savannah on November 22 atwhich time they would insist on use of a tape recorder.53The meeting adjourned at 1:40 p.m.9.The November22 meetingThe parties met again on November 22 in Savannah.Stuber insisted upon making a tape recording of themeeting, and Scott stated that he would proceed underprotest and would also record the meeting. The remainderof this meeting and all subsequent meetings proceededwith both sides independently making tape recordings.Early in the meeting, Stuber handed Scott a writtenstatement setting forth, point by point, Respondents'response to Scott's November 10 handwritten request forinformation.Afterreceivingthisstatement,Scottcomplained that some of the information was incompleteand sought further amplification. Specifically, he pointedout that the information supplied with respect to days andhours of work did not cover double-crewed boats, and heasked for such information.54 Scott also stated that theinformationfurnished with respect to days and hours ofwork in reality related only to the method of computationof pay, because employees were granted time off with payand there was no information furnished with respect to52During this meeting Scott also asked for copies of the masterinsurance contracts covering the employees.Sa Stuber testified that the union representatives said theywould have a tape recorder at the next meeting but would use itunder protest.54According to Scott, he renewed that request at latermeetings and subsequently received the information piecemeal. 170DECISIONSOF NATIONALLABOR RELATIONS BOARDemployee time off. Scott sought further information as tothedays and hours of work actually required ofemployees.55 Scott asked further questions with respect tothe operation of the Respondents' overtime policies andreceived a further written statement with respect toovertime from Respondents mailed the day after themeeting which partially answered his questions. Some ofthem were never answered.56At thismeetingStuberreadanothersetofcounterproposals to Scott and furnished Scott a writtencopy during the meeting after Scott complained that hehad difficulty keeping up with Stuber. This set ofcounterproposals contained only a few changes from theOctober 22 counterproposals.During this meeting agreements were reached withrespect to "Leaves of Absence," "Transportation,""Savings Clause," and "Sick Leave."57As a consequence of agreements reached that day orinformation furnished verbally or in writing, the Union nolongerneeded or sought further information afterNovember 22 relating to overtime rates, leaves of absence,or sick leave.During this meeting, Scott repeated his request for astatement of the Company's position with respect toduration of the agreement.58 Scott testified that he soughttoelicitfrom Stuber a proposal with respect to theduration of the agreement based on the assumption thatRespondents' counterproposals were accepted, but couldget no commitment from Stuber. Stuber testified thatScott's testimony was correct but that in the course ofquestioning by Scott, Stuber stated that 3 years was in therealm of the unreasonable, that 2 years was in the realm ofthe reasonable, and that he saw no reason why he shouldnot sign a contract for 1 year.59Scott again asked Respondents to alternate meetingsbetween Savannah and Jacksonville.60 Stuber replied thatRespondents preferred to meet on neutral ground inSavannah where they had their headquarters.10.The December 3 meetingThe next meeting was held on December 3. At theinvitation of the Union some of Respondents' employeesattended the meeting as observers. At the outset of themeeting Stuber suggested that the negotiators review theentire set of proposals for the benefit of the observers whodid not know what had previously happened. Hart, who55 In this respect the pertinent portion of the statement reads."The weekly pay rate is based on a 6-day week, each dayconsisting of 10 hoursMonday thru Saturday Crew membersavailable for work and paid full weeks pay, wheather [sic]required to work all 6 days or not " According to Scott herepeated this request at later meetings and received no furtherinformation until April 28.se Scott asked for Respondents' practice with respect to payingemployees when called to work ahead of scheduled starting times,on Sunday, on a nonscheduled workday, or after the end of theirshift.Although repeated at other meetings, Scott never receivedanswers to these questions.59The Union also agreed at this or an earlier meeting to dropthe section of its proposal entitled "Military or Naval Service "$8 The written statement handed Scott that day in response tohis written request for a proposal at the previous meeting stated inthis respect "The Company will not propose any duration perioduntil agreement has been reached on all the other sections of theproposal [sic] agreement "ss Stuber's testimony with respect to his responses with respectto a 1-year contract are unclear. He also testified that in responseto Scott's questioning he told Scott he would not be willing to signwas spokesman for the Union, agreed, and the entiremorning was spent reading through and discussing theproposals. In discussing wages, Stuber said he had notalteredhispositionthatwages should continueunchanged. Hart suggested that both sides should give alittle to reach an agreement, and Stuber stated that wageswould remain unchanged, adding that Respondents had avoluntary method of raising wages in the past and that theydid not need a union to negotiate them. Stuber added thathe thought raises might be forthcoming under otherconditions.6'With respect to several provisions as to whichagreement had been reached, Stuber commented that theyprovided nothing which the men did not already have, inone case pointing out that they had it for 15 years. Hartasked if it was Stuber's position that Respondents wouldnot do anything they had not done for 15 years. Stuberreplied, "I'm glad you are getting the point."After finishing the review of the state of the proposals,Stuber stated that Respondents did not see where theUnion had been able to attain any benefits that the mendid not already have.62During the review of the proposals Stuber's attentionwas drawn to the fact that the holidays listed in itsproposal omitted July 4 which Respondents had alwaysobservedasaholiday.Stuber advised Hart thatRespondents would include it in their proposal and wouldincrease the number of holidays offered from four to five.In response to a question about duration of the agreementStuber stated that there were still too many sections openof vital importance to Respondents to attach any durationto Respondents' proposal.11.The January 6 meetingThe next meeting between the parties was held onJanuary 6.Scottrepeatedhisrequests for furtherinformation relating to overtime practices at this meeting.Scott also asked whether both crews were required to beaboard double-crewed boats when they were working on asingle shift basis, and if not whether they receivedscheduled time off with pay or other measures weretaken.63At this meeting Scott offered to accept the first twosentences of Respondents' proposal entitled "Strikes" ifRespondents would delete the remainder.64 The offer wasrejected.a contract for 1 year and that Scott had Respondents pinned downto 2 yearsso According to Stuber this request was made at every meeting" Hart testified, without contradiction, that he could not recallStuber's exact words but that Stuber said something to this effect.62The findings as to Stuber's statements during the reviewofthe proposals are based on Hart's testimony. Stuber testified inconclusionary fashion that he made no statements at the meetingridiculing or disparaging the Union by pointing out that the Unionhad been unsuccessful to date in obtaining any benefits other thanthose the employees already possessed He added, "Now, I thinkthat there were-the purpose of the meeting was to acquaint theUnion-to acquaint the employees of the Company with whatprogresshad been made toward a collectivebargainingagreementNow, if the review that we made at the meetingdisclosed information that you would draw that conclusion, I donot know But I do not recall having made a specific statement ofthat nature " The denial and explanation are not a convincingrefutation of the specific testimony of Hart whom I credit83 Scott received no answer to this inquiry until March 10 or 3084According to Scott,Hartmade a similar offer onDecember 3 B.F. DIAMONDCONSTRUCTION COMPANY171No furtheragreementswere reached, and Stuber askedScott to prepare a new document for the next meetingcontaining the most recent proposal of each side as tothose sections which were open. A further meeting wasscheduled for January 21.Following this meeting, on January 17, the Union filedthe charge in this case with the Board's Regional Office inTampa.Copieswere served on Respondents inJacksonvilleonJanuary 20 and in Savannah onJanuary 25.6512.The January 21 meetingScottpresentedStuberwithacompilationofagreements reached and current proposals of the partieswhich he prepared following the January 6 meeting. Theyverified the accuracy of its contents and reviewed theircurrent positions. During this meeting the Union agreed todrop the sections of its proposal entitled "Definition ofHawser Work" and "Definition of Coastwise and Off-Shore Operations." Agreement was reached on a proposalmade by the Union that day with respect to "Meals" tocontinuepresentpracticeunchanged,andonRespondents'proposal,with some modifications,dealingwith "Vessels in Repair Yards."Respondents' counterproposal entitled "Strikes" wasagain discussed. Scott protested, as he had previously,that there was no lawful way for the Union to compelemployees to return to work, as Respondents' proposalrequired, on pain of termination of the agreement. Scottargued that the proposal was unreasonable in that by itsterms a group of disgruntled employees who rebelledagainst both the Union and Respondents could engage in astoppage, refuse to return to work, and give Respondentsthe right to terminate the agreement.Stuber suggested modifying Respondents' proposal byeliminating the requirement that the Union returnemployees to work and replacing it with a requirementthat the Union notifyand explainto the employees theircontractual obligation to return to work in the event of astoppage. Scott expressed pleasure with the change. Hetold Stuber he would take the change under advisementand would state whether or not the Union could accept themodified "Strikes" proposal at their nextmeeting.ssEither at this meeting or the following meeting the"Holidays" section was discussed. Scott offered to acceptRespondents' counterproposal. However, Hendrix pointedout that Respondents' proposal went further than itscurrent practices in that it provided that in the event that aholiday fell on Saturday, the following Monday would beobserved. Stuber thereupon stated that Respondents'proposal would be modified to make it conform withpresent practice.67At the conclusion of this meeting, the parties agreed tomeet on February 3 and 4 with the understanding that theUnion wanted and was available to meet earlier ifRespondents would.13.The February 3 meetingOn February 3, Scott offered to accept Respondents'"Strikes"proposalasmodifiedby Stuber at theJanuary 21 meeting. However, Stuber asserted that he hadonly discussed the modification and had not offered it atthepriormeeting.Stuber stated that Respondents'position with respect to this section was exactly as when itwas originally presented on October 20. Scott thenproposed as an alternative that Respondents'right toterminate the agreement provided in its "Strikes"proposal be modified by making it subject to arbitration.Stuber took this suggestion under advisement.The record does not otherwise reflect the length orcontent of the meeting on February 3.68 However, at itsconclusion, the meeting scheduled for February 4 wascanceled because Stuber stated that they were making noprogress and he saw no need for a meeting the next day.14.The February 17 meetingThe parties next met on February 17. Respondents'proposal entitled "Employment" was agreed to with theaddition of a clarifying phrase. However, Stuber rejectedScott's suggestion formodification of the "Strikes"proposal made at the previous meeting. Stuber stated thatRespondentswanted agreement on this section asoriginally proposed.During this meeting Stuber asserted that Respondents'position with respect to certain of its counterproposals wasfirm, and Hicks sought without success to induce Stubertomakeconcessionsofferingunspecifiedunionconcessions in return.In this connection,Hicks asked ifStuber would make any better offer at all with respect tocost items, and Stuber replied that Respondents weren'tchanging their position and that perhaps the employeesmightwant to change their representatives.69 Hickspressed for a proposal from Stuber with respect toduration of the agreement but Stuber stated that he wouldnot talk about it.70 At the end of this meeting it appearsthat no date was set for a further meeting.71" The record does not reflect when Respondents'negotiatorsbecame aware of the charge although there is some indication in aconversation between Scott and Stuber on February 24 thatStuber did not become aware of the charges until after theJanuary 21meeting.66 Scott testified that the proposal for the change was made byStuber and that he had notes from the meeting,towhich hereferredwhile testifying to supply the exact text of themodification Stuber testified that Scott proposed the change andStuber took it under advisement.There is no other evidencebeating on this incident I have credited Scott67 Scott and Stuber were the only witnesses who testified withrespect to this incident.According to Stuber,Hendrix'sobservation was made when the Union counterproposed nineholidays plus any named by President Johnson in response toRespondents'proposal of five holidays Stuber testified that hethen stated that Respondents'proposal would be modified toconform to practice and Scott did not attempt to acceptRespondents'previous proposal until after Stuber had modified itHowever, the Union'sholiday proposal had not changed sinceOctober 13, beforeRespondents had made any counterproposals.I have credited ScottseThe compilation of proposalsin evidence shows the followingnotationwith respect to the Union's proposal with respect to"Layoffs"- "2-3-66 AgreedChangeto (7) days " Asthe evidenceshows otherwise that an agreement was reached sometime beforeApril 28 on sucha basis, one may infer that it occurred at thismeeting0"Hicks' testimony in this regardis credited Stubertestifiedthat he could not recall and could not deny making a statement tothis effect.70Hicks proposed a 2-year contract with a wage reopener after1year. This proposalwas not premised,however, on acceptanceof the remainder of Respondents'proposals.71Scott, whowas not present at this meeting,testified thatHicks reported that Stuberhad requested that the next meetingbe held on March 17 and thatHicks had arrangedto have Scottcall Stuberon his return to Jacksonville from a business trip to setthe date for a furthermeeting. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARD15.Respondents'inquiry to the Regional OfficeOn February 17, the same day as the meeting abovedescribed,Stuber sent a letter to the Board'sRegion 12requesting that Respondents be relieved of responsibilityto continue bargaining with the Union on the ground thatthere had been a radical turnover among the employeeswho had voted in the representation election.By letter dated February 21, NormanA. Cole,assistantto the Regional Director,replied to Stuber.The letterstated there is normally a continuing obligation to bargainin good faith for at least a year following a certification ofrepresentative,which in this case was on July 1, 1965.After pointing out that the Union's refusal-to-bargaincharges were under investigation,it concluded:Under the circumstances the determination of yourbargaining obligations,and violation thereof,if any,will be made in connection with the aforesaid charge.16.Respondents' denial of the Union's request for ameeting onFebruary 28On February 24, Scott telephoned Stuber and askedthat Respondent meet with him on February 28 or as soonthereafter as possible. Stuber replied that there was ameeting scheduled for March 17. After some discussion ofthe charges against Respondents, Stuber indicated that hecould not meet on February 28, but would meet onMarch 3 if Scott would withdraw the charges. Scott repliedthat Respondents were obligated to bargain despite thependency of the charges and that he could not withdrawthem until Respondents began meaningful negotiations.Stuber said he did not intend to meet with the Union untilhe learned what the Board was going to do about thecharges. He then offered tomeeton March 10, stating thatby then Respondents should learn what the Board wasgoingto do. Scott repeated his request for a meeting onFebruary 28 or as soon thereafter as possible and askedthat meetings continue daily thereafter until an agreementwas reached. Aftersomefurther discussion over thelocation of the meeting, Scott asked Stuber to let himknow if Stuber reconsidered and stated that otherwise hewould meet Stuber in Savannah on March 10.72On March 8, Scott telephoned Stuber to confirm theMarch 10 meeting date. Stuber asked if Scott intended tocontinue the negotiations with the charges pending. WhenScott answered affirmatively, Stuber indicated he wouldmeet as scheduled.17.Themeetingson March 10 and March 30The parties met as scheduled on March 10. Insofar asthe record discloses nothing noteworthy occurred. OnMarch 15 the complaint in this case issued, and 2 dayslater it was delivered to Respondents.The next meeting was scheduled to take place on'March 24, but it was canceled for reasons not disclosed inthe record.73On March 25 by letter Scott renewed his request forcopies of Respondents' master insurance policies and alsoasked for a schedule of 1963 Christmas bonuses. Theparties met on March 30. At this time Stuber handed Scotta letter rejecting his request for additional bonusinformation, noting that similar information had beenfurnished for 1964 and 1965. The letter stated in thisregard, "If you can give us convincing reasons for desiringsuch old information, we will be pleased to considersame." With the letter Stuber handed Scott Respondents'master hospitalization and medical insurance policies.7418.The April 14 meetingUntil the April 14 meeting, Respondents had adhered totheirinitialcounterproposal that there be no seniorityprovision in the agreement. The Union's proposal sinceOctober 20 had provided for seniority with respect toreductions in force, subject to fitness and ability withinemployees' respective classes. Its proposal also providedforbreaking of continuity of service by resignation,discharge for cause, layoff in excess of 6 months, andfailure to report within 1 week of a mailed notice of recall.In the interim the Union also had offered orally to accept aseniority provision which provided merely for continuationof Respondents' practices with respect to seniority withoutchange.OnApril 14,Respondentsforthefirsttimecounterproposed a seniority provision for inclusion in anyagreement reached. It contained three subsections. Thefirst provided that seniority would prevail in cases of layoffand recall only if qualifications, ability, skill, andefficiency were relatively equal "in the sole opinion of theCompany."-It provided specifically that there would be norecourse to the grievance procedure with respect to thissection.The second subsection provided that allemployees would be considered temporary for their firstyearofemployment during which they would beconsidered on probation and could be laid off ordischarged with or without cause and without recourse tothe grievance procedure. The third subsection providedthat seniority rights "shall" be broken for any of thefollowing reasons "regardless of past practice": Failure toreporton time,voluntary quit, discharge for cause, layoffin excess of 30 days, failure to report back from layoffwithin the time specified by Respondents, termination ofthecollective-bargainingagreement,temporaryorpermanentcessation of operations, or Respondents' goingout of business.The Union offered to accept the first sentence of theRespondents' counterproposalomittingthe words "in thesole opinion of the Company" and deleting the remainderof the counterproposal. Respondents rejected this offer.Scott protested that Respondents' seniority proposal wasmore stringent than Respondents' current policies andmodified sections of the agreement to which there hadlong since been agreement, including "Handling ofGrievances and Disputes," "Lay-offs," and "Discharges."72My findings are based on the testimony of Scott who referredto a typed copy of notes made at the time of the conversationStuber testified that he told Scott he did not know whatRespondents were supposed to do and that if they were tocontinue to meet, "one or the other" ought to withdraw thecharges.79 In a letter dated March 25, Scott stated that Respondentscanceled this meeting Although Respondents' response datedMarch 30 otherwise took issue with Scott's assertions in thisletter, it did not deny Respondents' responsibility for cancellationof the March 24 meeting79 In Scott's March 25 letter he requested that futuremeetingsbe scheduled not less than weekly and for several days' durationeach time In his reply, Stuber stated that Respondents felt thatthey were meeting at reasonable times"especially when it isremembered that this is our first contract-not a renewal contractwherein continuous sessions might be appropriate." B.F. DIAMOND CONSTRUCTION COMPANYScott questioned whether the provision that senioritywould be broken for failure to report on time applied to aman who reported 10 minutes late on only one occasion.Stuber replied that it did. Stuber also conceded thatRespondents normally did not cancel seniority under thesecircumstances and probably would not do so, but that thecounterproposal provided that they could. Scott protestedthat the entire seniority proposal was unreasonable andcould not be accepted by the Union in view of admittedpast practices and agreements already reached.75At this meeting Respondents also modified their "UnionShop" proposal'76 by adding a sentence to their originalcounterproposal to provide that any employee could jointhe Union if he desired.7719.The April 28 meetingThe last meeting of the parties before the hearing in thiscase was held on April 28.78 Scott again requested a copyof Respondents' master life insurance contract but did notreceive it.The parties discussed Respondents' April 14 seniorityproposal, and Scott repeated a number of the objections hehad previously stated. Scott asked Stuber whether theUnion had a choice to delete all reference to seniority fromthe agreement, as Respondents had originally proposed, orto accept the April 14 proposal. After a recess, Stuberreplied that Respondents' April 14 counterproposal was itsonly proposal, with respect to seniority, on the table, butStuber also stated that Respondents would take theUnion'sobjectionstoitscounterproposalunderadvisement.At thismeetingScottagainaskedStuber forRespondents' position with respect to the duration of anagreementbasedonacceptanceofRespondents'proposals with respect to all unresolved items. Stuber saidhe would not offer a proposal with respect to the term ofthe contract until everything else in the contract wassettled.In discussing Respondents' "Strikes" proposal, Stuberasked Scott to restate on the tape recorder his objections,which he had previously made, that aspects of thiscounterproposal were illegal, so that Stuber could refer thematter to his attorney and advise Scott later with respectto Respondents' position.75 Scott specifically protested the exclusion of senioritydisputes from the grievance procedure,the addition of aprobationary period which Respondents had never previouslyhad, the short period of layoff after which seniority rights wouldbe lost, the failure to specify in the agreement the time forreporting back to work after receipt of notice of recall, and theprovision for loss of seniority in the event of temporary cessationof operations. Scott also asked Respondents to broaden the firstsubsection of their counterproposals to apply seniority totransfers and promotions,which he said he understood wasRespondents'present practice.06Although entitled "Union Shop," its proposal originallyprovided that employees were not required to join the Union as acondition of employment.Before this meeting the Union hadoffered to delete any reference to union shop from the agreement,but Respondents had refused to withdraw this counterproposalrrAt thismeeting Scott asked several questions seekingfurther information with respect to the practice of grantingemployees time off with pay. After the meeting, on April 22,Respondents sent Scott a letter asking him to set forth in writingC. Concluding Findings1.Introduction173Section 8(a)(5) of the Act provides that it shall be anunfair labor practice for an employer "to refuse to bargaincollectively with the representative of his employees ...."Section 8(d) provides insofar as material:For the purposes of this section, to bargaincollectively is the performance of the mutualobligation of the employer and the representative ofthe employees to meet at reasonable times and conferin good faith with respect to wages, hours, and othertermsand conditions of employment, or thenegotiation of an agreement, or any question arisingthereunder, and the execution of a written contractincorporating any agreement reached if requested byeither party, but such obligation does not compeleither party to agree to a proposal or require themaking of a concession ....What is meant by good-faith bargaining has been thesubject of a considerable body of decisional law.79"[G]ood faith bargaining means more than `going throughthemotions of negotiating.' `... the essential thing israther the serious intent to adjust differences and to reachan acceptable common ground."'80 As the Act explicitlystates, fulfillment of the obligation to bargain does notcompel an employer to agree to a proposal or to aconcession. "On the other hand while the employer isassured these valuable rights, he may not use them as acloak. In approaching it from this vantage, one mustrecognize ... that bad faith is prohibited though done withsophistication and finesse. Consequently, to sit at abargaining table, or to sit almost forever, or to makeconcessions here and there, could be the very means bywhich to conceal a purposeful strategy to make bargainingfutile or fail. 1181Whether or not an employer's bargainingconduct reveals such a strategy is a question to bedetermined from an assessment of the totality of hisconduct.82The General Counsel contends that certain aspects ofRespondents' conduct separately violated the Act and thatan overall assessment of Respondents' conduct revealsthat Respondents engaged only in "surface bargaining"without any intention to reach an agreement with theUnion. Respondents contend on the other hand that thethe exact information requested on April 14 Scott did not receivethe letter until after the next meeting and insofar as the recordshows had not responded to it at the time of the hearing However,at the April 28 meeting it appears that Stuber answered,at leastin part,the questions Scott asked at the previous meeting78A further meeting scheduled for May 12, was postponed bymutual agreement because the hearing was then in progress76 See, e.g.,N.L R.B v American National Insurance Co.,343U S. 395;N.L.R.B. v. Truitt Mfg.Co., 351 U S 149;N L.R.B. v.WoosterDivisionof Borg-Warner Corporation,356 U.S. 342,N.L.R B.v. Insurance Agents'Union (Prudential Ins.Co), 361U.S.477; N L.R.B. vKatz, 369 U.S. 736soGeneralElectricCompany,150 NLRB 192, 194,quotingN L R.B v. Truitt Mfg. Co, 351 U.S 149,155 (Frankfurter, J.), andFirst Annual Report of the National LaborRelations Board, p. 85See alsoCall,Burnup andSims, Inc., 159 NLRB 1661.SiN L.R.B. v. Herman Sausage Company, Inc,275 F.2d 229,232 (C.A. 5)61N.L.R B. v HermanSausageCompany Inc, supra, N.L.R.BvTexas Coca-ColaBottling Co,365 F.2d 321 (C.A. 5) 174DECISIONSOF NATIONALLABOR RELATIONS BOARDevidence shows no more than that Respondents refused tomake concessions to the Union and dealt cautiously with itafter sharp dealings by the Union in initial bargainingmeetings.2.Alleged refusals to meet at reasonable times and placesAs set forth above, Section 8(d) of the Act requiresparties to collective-bargaining negotiations "to meet atreasonable times."83 What is reasonable depends on thecircumstances. At times even a short delay may be fatal.84Failure to satisfy this obligation is not dependent uponintent, for whether or not a party's actions amount todeliberate procrastination, the result is the same. If therehas been a failure to meet at reasonable times, unrest andsuspicion are generated, the conclusion of an agreement isobstructed and delayed, and the Union's status asbargaining representative is disparaged.e5Analysisof the evidence in the light of theseconsiderations persuades me that Respondents did notsatisfy the statutory obligation to meet at reasonable timeswith the Union.It is true that initially the Union made no request tomeet with Respondents for almost a month after itscertificationand that thereafter Respondents'initialmeetingwith the Union was promptly held. AlsoRespondents' rejection of the Union's request forcontinuousmeetings at the first meeting was notunreasonable, forRespondentswere entitled to areasonable amount of time to consider and evaluate theUnion's proposals and their own position beforemeetingagain with the Union.86 Similarly, although one may doubtwhether Crumrine intended to follow through witharrangements for the meeting he had proposed during hisvisit to Jacksonville on August 10, themeetingwas held asscheduled.87Thereafter, however, Respondents' failure to fulfill itsobligation to meet is clear. Despite Crumrine's statementthat he would return from a trip by August 20 and wouldcall the Union to arrange a further meeting, Crumrine didnot contact the Union and did not return Scott's calls whenScott tried to reach him on that date. Although Stuber,whom Scott did reach on that day, promised to let Scottknow by August 24 when Respondents would meet, Stuberfailed to do so. When Scott called Stuber on the 25th,Stuber pleaded other commitments, and despite Scott'srequests for an earlier meeting, stated that the earliestRespondents could meet was September 10, some 2 weeksoff and a full month after the previous meeting.The meetings on September 10 and 11 were held asscheduled, but on the 11th, at Respondents' insistence,the meeting was terminated in the early afternoon becauseStuber had chores to perform at home. A further meetingwas scheduled for September 16, but on September 15,Stuber, by telegram, canceled the meeting for the next daybecause of "unavoidable circumstances of bidding certainconstruction work." Although Stuber promised to adviseScott later when the next meeting could be scheduled,almost 2 weeks elapsed with no further communicationfrom Respondents, and Scottagaincalled Stuber. Stuberpleaded heavy commitments and told Scott he did notknow when he would have time to meetagain.DespiteScott's efforts, Stuber would make no commitment otherthan to refer the matter to his boss, while expressing doubtwhether any meeting could be set up. While Respondentsfinallymet with the Union on October 7, again almost amonth after the previous meeting, Respondents in effectrefused to negotiate further until Respondents furnished anew set of proposals a week in advance of the next meetingwhich Respondents proposed for October 20, effectivelypostponing negotiations for an additional 2 weeks.Indeed, Respondents' refusal to negotiate on October 7without new proposals furnished strong evidence thatRespondentswere not merely negligent but wereintentionallydilatory in scheduling meetings. For onAugust 10 the Union with Crumrine had reviewed andmodified its proposals with respect to noncost items andhad presented written modified proposals to Respondentson September 10. Although the parties met and discussedthese proposals on September 10 and 11, no indication wasgiven to the Union that these proposals were inadequate asa basis for negotiation then or at any time thereafter whentheUnion sought to arrange the next meeting. WhenRespondents professed need for new proposals onOctober 7, at the sametime, asdiscussed in the followingsection, Respondents refused to furnish any information tothe Union to aidit inan intelligent reformulation of thecost itemsin itsproposal which had not been previouslydiscussedandwerenot included in the Union'sSeptember 10 proposals. In the absence of suchinformation or further bargaining after September 11, it isclear that Respondents' insistence on a further proposalwas a stalling tactic.Respondents' willingness to meet did not change withthe making of its counterproposals on October 20. Scott'srequests to continue meeting on October 21 or 22 wereflatly rejected,88 and Respondentsagainsought a furthermonth's delay in negotiations.Scott'sprotestproduced agreement to meet onNovember 10,withapossibilityofameeting onNovember 4, but that possibility was later rejected byStuer. Scott's further request for dailymeetingswas againrejected by Stuber because they "are not compatible withavailabilityofourmeeting personnel nor are they8" See also Section 204 of the Act which provides that in orderto prevent or minimize interruptions to commence, "whenever adispute arises over the terms.of a collective bargainingagreement and a conference is requested by a party" employersand unions shall "arrange promptly for such a conference to beheld and endeavor in such conference to settle such disputeexpeditiously "84 The LittleRockDowntowner, Inc.,145 NLRB 1286, 1305,enfd 341 F.2d 1020 (C A 8)" TheLittle Rock Downtowner Inc, supra,145 NLRB at 1306,Exchange Parts Company,139 NLRB 710, 713-714, enfd. 339F 2d 829 (C A. 5); "M" System,Inc,129 NLRB 527, 548-549. SeealsoBurgie Vinegar Company, 71NLRB 829ss SeeCharles E Honaker,147 NLRB 1184. There is reason onthe record, however, to question whether Crumrine took theopportunity to do this between the first and second meetings"rThere wereindicia of dilatory intent at this meeting inCrumnne'scomplaintover the speed at which the Union wantedhim to move, his efforts to adjourn the meeting an hour after itconvened, and his position that negotiations be directed towardthe formulation of a new union proposal as a basis for subsequentnegotiations""The reason given forits refusal to meet was that because ofPresident Diamond's absence from the country it would havebeen pointless to meetAs there isno contention or evidence thatStuber lackednegotiatingauthority, I find that Stubersought touse Diamond's absenceas an excuseto delay negotiations furtherIalso find dilatory purpose evidenced by similar reliance byCrumrine on lack of authority to say yesor no to unionproposalson August10 as an excuseto require the Unionto prepare asecond set of proposals B.F. DIAMOND CONSTRUCTION COMPANY175considered to be necessary in view of factual bargainingaccomplishments."From that point on, despite repeated requests for morefrequentmeetings,Respondents never met with the Unionat intervals of less than 2 weeks.89 When on one occasionmeetingswere scheduled for 2 consecutive days,Respondents canceled the second day'smeetingbefore itwas held.Wholly apart from any considerations of Respondents'intent,the evidence reveals that Respondents did notdisplay the degree of diligence the proper performance ofitsbargainingobligations required. Even if the businessresponsibilitiesofStuberandCrumrinemade itimpossible for them to devote themselves to reasonablyprompt and continuous negotiations, it was Respondents'duty to furnish representatives who could.90 Particularlyat the outset of negotiations, when employees may beexpected to look critically at the performance of their newrepresentative, Respondents treated the scheduling of thenegotiations in at best an offhandmanner.The failures tocontact the Union as promised, to return telephone calls,and to communicate the need for a comprehensiveproposal in advance of the October 20 meeting are hardlyindicative of diligence.When coupled with the delays'betweenmeetingswhich they accompanied, thestatementsof Stuber to Scott in discussing the meetingarrangements, andRespondents'stallingtacticsonOctober 7, it is clear that Respondents not only failed tomake reasonable efforts to meet with the Union asrequired by the Act but intentionally sought to delaymeetings.''AlthoughtheevidenceislessdramaticafterNovember 10, the measured intervals between meetingsandRespondents' steadfast refusal tomeetmorefrequently indicate that its attitude was unchanged.Scott's conversation with Stuber on February 24 givesstrong support to this conclusion. When Scott sought toaccelerate the date of the next meeting which wasproposed forMarch 17, a month after the previousmeeting, Stuber offered to meet on March 3, if the chargeswere withdrawn but not otherwise. Apart from any otherconsideration, this offer disclosed that Respondents wereavailable to meet earlier than the date on which Stuberinsisted,but deliberately chose not to do so.Moreover, the offertomeeton March 3 if the Unionwithdrew its charges, supplies separate basis for finding ofa violation. For it is well settled that bargaining cannot beconditioned upon withdrawal of unfair labor practicecharges.92As indicated, I would find that Respondents refused tosatisfy the statutory requirement to meet at reasonabletimeswithout reference to Respondents' intent andthereby separately violated Section 8(a)(5) of the Act.However,fromtheevidencesummarizedaboveconsidered in the context of the other evidence in thiscase, I am also persuaded that Respondents' delays inmeeting with the Union were intentional, were designed tofrustratecollectivebargaining,and furnish strongevidence of Respondents' overall bad faith in bargainingwith the Union.933.Alleged refusals to furnish information and delays infurnishing infomationIt is well settled that an employer is obligated to furnishto the representative of his employees information whichisreasonably necessary to enable it to perform itsrepresentative function intelligently. 94 Satisfaction of thisduty requires not only that the information ultimately befurnished but that an employer supply it with reasonablepromptness."', The evidence in this case establishes thatRespondents did not fulfil their obligation.From July 30 until October 7, both orally and by letter,the Union requested information relating to wages, hours,and working conditions then applicable to the employeesin theunit.Although the Union's requests were phrased ingeneral terms, they made clear the nature of some, if notall, of the information requested, and Respondents did notask for clarification of the request. Instead, the requestswere denied as against Respondent's policies. Eventhough Stuber insisted on October 7 that Respondents hadgone as far as they could go on the basis of the Union'sproposals and demanded a new proposal tailored toRespondents' operations, Respondents refused to furnishthe requested information.96 Clearly knowledge of existingbenefits and policies were essential to the formulation ofany intelligentproposaltailoredtoRespondents'operations.97 The reasons advanced by Respondents thatR9Although the facts do not disclose details with respect to thescheduling of all meetings,it is clear that the Union at all timespressed for continuing meetings and Respondents rejected thisrequest From this fact,together with the facts otherwise set forthin the record with respect to scheduling of meetings,Ifind that itcan be inferred that the length of the intervals between meetingsis attributable to Respondents.40 "M" System,Inc., supra,The LittleRockDowntowner, Inc ,supra"i In addition to cases cited in fn 85,supra,see,InsulatingFabricators,Inc.,144 NLRB 1325,enfd 338 F.2d 1002(C.A. 4),Southern Transport,Inc.,145 NLRB 615, enfd.343 F.2d 558(C.A8),Miami Coca-Cola Bottling Co,150 NLRB 892seMiami Swim Products,etat,145 NLRB 1348,Lion OilCompany v N.I. R B,245 F.2d 376,379 (C A 8)13Although the complaint also alleges that Respondentsrefused to meet at reasonable places,Ido not find thatRespondents were obligated to accede to the Union's request toalternatemeetings between Jacksonville and Savannah I havefound that Respondents entered into no agreement to do so, andCrumrme, who indicated that he would meet with Respondentswhen he was in Jacksonville,did not participate in negotiationsafter September11Asthe Union's request to alternate meetingsindicates,Savannah was a reasonable place to meet Anundisclosed number of Respondents' employees in the bargainingunit as well as Respondents'offices were located there There isno evidence to indicate that Respondents'insistence on holdingallmeetings in Savannah after September 11 was unreasonable,although it clearly would have been more convenient for theUnion if meetings had alternated between the two cities CfWavetronics Industries, Inc, 147 NLRB 238.""N.L R BvTheItem Company,220 F 2d 956, 958 (C.A. 5),cert denied 350 U.S. 836;N.L.R B. v Whttin Machine Works,217F 2d 593 (C A. 4)N L.RB v. Yawman& Erbe ManufacturingCompany,187 F.2d 947, 949 (C A2), Sylvania Electric Products,Inc,154 NLRB 1756, enfd 358 F.2d 591 (C.A. 1)"S InternationalTelephone& Telegraph Corporation (ITTFederalLaboratories),159NLRB 1757;GeneralElectricCompany,150 NLRB 192, 261;Utica Observer-Dispatch, Inc.,111NLRB 58, 63, enfd. 229 F 2d 575 (C.A. 2).4'Respondents made one exception in promising to furnishinformation with respect to the insurance program which theunion negotiatorshad indicated on August 10 they would acceptsubject to receipt of written information which Crumrine orallydescribedHowever, even in that case,Hendrix and Stuberrefused to and did not make available the information until afterthe date by which theyinsistedthat the Union's new proposal bein their hands"BostonHerald-TravelerCorporation,110NLRB 2097,enfd 223 F 2d 58 (C A1);Custis-Wright Corporation,WrightAeronautical Division,145 NLRB 152, enfd 347 F 2d 61 (C.A 3) 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe information was privileged or available from theemployees are clearly insufficient defenses to this con-duct 98 Nor does it serve as a defense that Respondentsbegan to supply some information 3 months after it wasfirst requested. The same reasons that require reasonablediligence in schedulingmeetingsrequire reasonablediligence in furnishing informationessentialto intelligentbargaining. For without such information the opportunityformeaningfulbargainingwas stifled, and the effect ofdelay in supplying such information, like Respondentsdelayinmeeting,was to prevent the likelihood ofsignificantprogress toward agreement in the criticalmonths following the Union's certification.Moreover, even after Respondents abandoned theirgeneraloppositiontofurnishing information, theycontinued to delay substantially in their response to somerequests and in at least two respects refused or failedcompletely to furnish requested information. Thus,Respondents refused to furnish information with respectto 1963 Christmas bonuses on the ground that it was tooold to be of any value, rejecting the Union's explanationthat it wished to examine the bonuses over a 3-year periodto determine whether they were used as a substitute forgrantingwage increases to certain employees.99 Thereasonsadvanced by the Union were sufficient todemonstrate the relevance of the bonus information.' Itwas not for Respondents to judge whether the informationwas of value. If in fact Respondents' claim was correct,they should have been willing to demonstrate the validityof their position by supplying the information. Theirrefusal to do so could only serve to amplifyunionsuspicionthat what they concealed would have been of value to theUnion in supporting its argument that Respondents shouldgrant wage increases. Respondents also failed ever tosupply the Union a copy of its group life insurancecontract, although requested a number of times. Insurancewas an issue in negotiations,and Respondents advancedno reason in justification for their refusal.Ajart from the above, t ie evidence shows that duringthe negotiations and particularly after Respondents beganto comply with the Union's request for information, Scottatmost meetingsrequested additional information toexplainor amplify that which Respondents furnished. Insomeinstanceanswerswere given with reasonablepromptness. In others, however, the answers were notforthcomingatallorwere furnished only afterconsiderable delay.Iconclude that Respondents' refusals, failures, anddelays in furnishing information violated Section 8(a)(5) ofthe Act and in the context of the other evidence hereinsupply a substantial indication of Respondents' overallbad faithin its negotiationswith the Union.24.Other indicia of bad faitha.The "Strikes" provisionOn July 30 andagainon September 10, Crumrineagreed withminorchanges to the section of the Union's"BostonHerald-Traveler Corp, supra,KenaiSalmon Pack-ing Company,144 NLRB 1122" Insofar as the record shows the Union did not seek to bargaindirectly with respect to bonusesSee cases cited in In. 94 and97, supra.While it is true that a number of the Union's requests wereoral, not until approximately 2 weeks before the hearing hereinproposal dealing with handling of disputes. This sectionexplicitly limited the rights to lockout and strike,providing:As thisagreementprovides for the amicableadjustment of any and all disputes and grievances, thecompany agrees not to lockout the employees whilethis agreement is in effect. The Organization agreesthat it will not cause, call, orsanction,any strike orstoppage of work until all provisions of Section 4 havebeen exhausted.3In addition, this provision set forth a procedure forhandling grievances filed by any employee who believedthe agreement had been misapplied or violated,ending infinal and binding arbitration. Its concludingsentencereiterated: "There shall be no Strike nor lockout duringthe arbitration of any dispute."Despite the appearance that this matter was settled, onOctober 20 the matter of strikes was reraised byRespondents'"Strikes"proposaldescribed in thestatement of facts above.Unlike the section to which Respondents had alreadyagreed, the proposed "Strikes" section barred withoutqualification all forms of work stoppage or curtailment andpicketing.Although the disputes section by implicationpermitted a strike or work stoppage after its procedureshad been exhausted, the "Strikes" proposal would negatethat implication, and by its sweeping terms render theagreement already reached superfluous. Respondents'proposal also would impose upon the Union the specificobligation to return the workers to their work within 24hoursafterreceiptby the Union of notice fromRespondents that theagreementhad been breached, onpenalty of termination of theagreementat Respondents'option.This proposal immediately became a bone of contentionthat was never resolved and was aired at almost everysubsequentmeeting.The Union opposed the entire sectionbut particularly objected to the imposition upon it of theobligation to return employees to work on pain oftermination of theagreement.Scott argued that the Unioncould not legally force the men to return if they walked outand that it might be powerless to prevent termination ofthe agreement in the event of a stoppage. Respondents didnothing to reassure the Union that its fears were baseless,but continued to insist on the inclusion of the sectionwithout change until the meeting of January 21. At thatmeeting Respondents offered to substitute language whichwould have reduced the burden upon the Union in theevent of a breach by requiring it only to make efforts toreturn themen towork. However, that offer was with-drawn at the next meeting. Respondents'insistence re-mained steadfast thereafter up to April 28, the meetingshortly before the hearing herein, when Stuber askedScott to put on tape his reasons for challenging the legalityof the proposal .4While I in no way pass judgement upon the propriety orlegality of Respondents' "Strikes" proposal in the abstractor in other contexts, I am persuaded that in this case the"Strikes" proposal was not advanced in good faith but wasdesigned to block agreement. Even had there been nodid Respondents ever ask thatthe Union set forthits requests inwriting nordid it ever seek to excuse productionof informationbecause the requestswere oral or lacked sufficient specificitySThe referenceto Section4 was to the procedureto settledisputes which followed.4As all negotiations since November 22 weretape recorded, itwould appear that Scott's reasonshad alreadybeen stated anumber of times on tapes in Respondents'possession. B.F. DIAMONDCONSTRUCTION COMPANY177prior agreement with respect to strikes, such a proposalwould be likely to evoke stiff resistance from a union,particularlywhenpresentedinthecontextofcounterproposalswhich were admittedly designed topreserve the status quo and to which Respondents firmlyadhered. But the introduction of such a proposal afteragreementon a no-strike provision had been reached mustnecessarily evoke more than resistance, particularly in theabsence of any evidence that Respondents had indicatedwhen they agreed to the disputes section or in the interimthat furtherguaranteeswould be required. The "Strikes"proposal undermined the no-strike agreement previouslyreached and cast serious doubt on the good faith ofRespondents'negotiations.Thatdoubtwas hardlydispelledwhen Respondents temporarily relaxed theirinsistenceon themostobjectionable part of the proposalbut then quickly renewed it. I find in the context of theother facts that this proposal was intended as a barrather thana meansto agreement.5b.Respondents' position with respect to seniorityThe course of negotiations with respect to seniorityshows the sameintenteven more clearly.The Union orginally proposed the following as aseniority section:(a)Seniority shall prevail in their respectiveclassesamongthe employees of the Company, withrespect to reductions in forces.(b)Continuity of service shall be broken byresignations,discharge for cause, or layoff in excessof one year, or failure to report within one week frommailing by Employer (by registered mail, returnreceipt requested) of notice that a job is available,sent to the last known addressas itappears on theCompany's records.On October 20, Respondents counterproposed that thissection be omitted from any agreement and that noreference to seniority be made in any agreement reached.Scott at that time, and thereafter, asked if Respondentswould agree to provide merely for continuation of presentseniority policy, but Stuber refused, stating that the menknew what the policy was and Respondents would notchange it. Until April 14, the positions of the partiesremained unchanged with respect to seniority.On April 14, Respondents presented the Union its newseniority counterproposal consisting of three subsectionswhich have been described above. Despite protests by theUnion that this proposal was more stringent than existingpractice and reopened sections which had previously beenagreed to, Respondents would not give the Union thealternative to accept Respondents' earlier counterproposalthat there be no seniority section in the agreement.On the record before me it is impossible to construe thiscounterproposal, made for the first time almost 9 monthsafter commencement of bargaining, as anything but themost blatant of efforts to mire negotiations hopelessly andpermanently.As early as September 10 Respondentsagreed to a "Discharges" section which providedRespondents' right to discipline or discharge an employeefor certain specified causes or any other just and sufficientcause, subject to the right of the employee to avail himselfof the grievance and arbitration procedures previouslyagreed to. Neither then nor at any time until April 14 didRespondents indicate that they desired any exception tothis provision for new employees during a probationaryperiod.Although the Union's seniority proposal, whichwas on the table during this 9-month period, provided forlossofcontinuityofserviceforstatedcauses,Respondents never sought to enlarge upon these causesbut proposed merely to delete the seniority section,apparently content to leave resolution of future issues ofloss of continuity of service to be worked out through thegrievance and arbitration procedures. For the first time inthis counterproposal a probationary period of substantiallengthwasproposed,andRespondentsexpandedsignificantly upon the list of causes for loss of senioritywhich the Union had proposed. Respondents offered noexplanationofanykind,eitherreasonableorunreasonable, for either of these aspects of its proposal.As the counterproposal itself suggests by its text, and therecord establishes, there was no past practice to which thecounterproposalconformed.Theeffectofthecounterproposalwas to modify substantially theagreements already reached with respect to dischargesand handling of disputes.The conclusion is inescapable that this counterproposal,embodying an abrupt and unexplained reversal ofRespondents'positionandsignificantlymodifyingprevious agreements, is further indication of Respondents'lack of good faith.6c.Therefusaltoproposea contracttermAlso indicative of Respondents' unlawful intent is itsrefusal ever to state forthrightly its position with respect toduration of the agreement. Although it may be that theterm of an agreement is not susceptible to negotiationwithout reference to the benefits the agreement is tocontain, no impediment stands in the way of attachment ofa term to a proposal which otherwise is for a completeagreement. However, the best Respondents would do wasonce,onNovember 22, to respond cryptically andindirectly to requests by the Union for indication of theterm that Respondents would agree to if its proposals wereaccepted. Respondents not only thereafter failed to maketheir position more specific, but subsequent efforts toascertainRespondents' positionmade it clear thatRespondents did not consider themselves committed toany particular term in connection with their proposal.7Whatever significance Scott might have attached to theNovember 22 responses of Stuber was dissipated byStuber's later regular refusals to discuss duration. While itisprobable that Stuber's refusal to attach a duration toRespondents'counterproposaldidnotpreventanagreement in view of the other serious differencesbetween the parties, the refusal to state Respondents'positionwithrespecttodurationoftheirowncounterproposal isafurtherindicationthatthecounterproposal was not made with the intent that it leadto the conclusion of a collective-bargaining agreement.SSanAntonio Machine& Supply Corp.,147 NLRB 1112, enfd363 F.2d 633 (C A. 5)SanAntonio Machine&Supply Corporation, supraWhile Stuber testified that he was pinned down onNovember 22 to a 2-year term by Scott's questions,he testifiedthat Respondents' position throughout the negotiations was thatthey had to have an agreement on the other issues before theycould attach a duration to Respondents counterproposal and thatRespondents "did not wish to be pinned down." 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDd.Additional factorsAdditional indicia of Respondents' bad faith lie instatementsof Crumrine early in the negotiations awayfrom the bargaining table. Thus at dinner on July 30, andover cocktails on September 11, as found above, he statedexplicitlythe intentwhichRespondents'conductotherwise disclosed.There is also reason to conclude that Respondents'adamant insistenceon maintaining all benefits at existinglevels was designed to frustrate collective bargaining inorder to discourage employees from continuing to berepresented and did not merely constitute hard good-faithbargaining. Thus, on December 3, when the Union broughtsome employees to the negotiating meeting, Stuberemphasized that the employees were getting nothing thatthey would not have gotten without a Union and suggestedthat under other circumstances a wage increase might beforthcoming.Later, in January, when Respondentsdiscovered that their holiday proposal gave the Unionmore than present practice provided, they promptlyamended the proposal to conform to practicenotwithstanding the fact that the counterproposal hadbeen before the Union for three months and the change inpractice with respect to holidays which it incorporated,even if inadvertent, was minor.8 While Respondents werenot compelled to make any concessions, these factssuggest that Respondents rigid adherence to the statusquo was not dictated by economic considerations but byRespondents' desire to make certain that the Union couldnot show any tangible economic gain to the employees as aresultof its negotiations.ThatStuber connectedRespondents' adamancy with the Union's statusis furtherdemonstrated by his remark to Hicks on February 17.Thus, when Hicks asked Stuber if he could make anybetter offer at all with respect to cost items, Stuber repliedthat Respondents were not changing their position, butthat perhaps the employees might want to change theirrepresentative.9AlthoughRespondents' intransigencewith respect to all cost items standing alone might well beinsufficientas a basison which to rest a conclusion that itsbargainingwas in bad faith, with the illumination of theabove circumstances and in the context of the other strongindicia of bad faith, I conclude that Respondents' positionwith respect to cost items is to be consideredas one itemin the totality of circumstances reflecting Respondents'frame of mind.10I conclude also that Respondents'insistenceon use of atape recorder as a condition of bargainingstarting onNovember 7 was not motivated by a desire to avoid furthermisunderstandings over agreements reached, as stated byRespondents, but was designed to frustratebargaining.Although there was a dispute over agreements reached onSeptember 10, it was quickly resolved when the partiesagreed that all future agreements should be initialed as ameansto avoid a future similar problem. Respondents didnot raise the matter of the tape recorder at the6The change involved the observance of the following Mondayforany holiday falling on Saturday. Respondents' proposalprovided for a total of five holidays Two, Labor Day andThanksgiving,can neveroccur on Saturday. Of the other three,Memorial Day and the Fourth of July will both next fall onSaturday in 1970 and Christmas will next fall on Saturday in 1971'Additional evidence of this intent lies in Respondents' refusalto reword its contract proposal entitled "Welfare Plan" at theUnion's request to deemphasize the fact that the Union wasacquiescing to continuation of existing benefits without change.September 11 or theOctober7 meetings,and, as I havefound,Respondents'dilatorinessduring the periodbetween September 10 and October 20 was at its worst.Moreover,the credibility of Respondents'stated motive inintroducing the tape recorder is undermined by thesubstantial evidence that all its bargaining was sham andnot designed to reach ultimate agreement.There is thussubstantial basis to infer that when Respondents broughtthe tape recorder to theOctober20 meeting,their primarypurpose was to introduce a new source of delay rather thanto serve any legitimate need."The GeneralCounsel also contends that Respondents'February 17 letter to the Board'sRegional Office is afurther indicationof bad faith,citingAlvaAllenIndustries,Inc.,154 NLRB 1772.In that case the Respondents at thebargaining table challenged the continuing majority of theUnion because of replacement of employees and therebyestablished an atmosphere at the bargaining table whichwas never dispelled.Here Respondents inquired of theBoard whether they could be relieved of their bargainingobligation because of employee turnover,but insofar asthe record showstheynever informed the Union or theemployees that they had made such an inquiry.While thesending of such a letter is consistent with Respondents'bad faith otherwise found,I am not persuaded that it is aseparate indication of bad faith and I do not rely on it tosupport the violation found herein.The GeneralCounsel also contends that Respondents'bad faith is evidenced by its alleged insistence uponrenegotiating agreements previously reached.However, asIhave found,Crumrine did not agree on August 10 to allthe provisions which Hicks included in the documentpresented at that meeting and which Hicks contendedrepresented agreements reached to date.Accordingly, thefactual premise on which the General Counsel principallyrelies has not been established.On the otherhand, I alsorejectRespondents contention that Hicks'unfoundedclaim of agreement to a substantial number of sections onSeptember 10 justified and warranted Respondentsbargaining conduct thereafter.Respondents contend intheir briefthat by Hicks' conduct,the Union succeeded in"shattering all confidence in the Company that it coulddeal in good faith with the Union"and that because theUnion treated Respondents"sharply"in negotiations,"theCompany deemed it wiser to proceed with anabundance of caution."But Respondents went far beyondany reasonable precautions the incident may havejustified.The Unionquickly backedoff fromits position,and the agreement that the parties would initial anysections thereafter agreed upon resolved the dispute. Thisincidentcouldnot justifyacts in derogation ofRespondents' bargaining duty,some of which predated theSeptember 10meeting,allofwhich occurred whileRespondents purported to go through the motions ofbargaining,and only one of which Respondents sought tojustify at the time on the basis of the September 10dispute.10Rhodes-Holland Chevrolet Co ,146 NLRB 1304,East TexasSteel Castings Company, Inc.,154 NLRB1080, section I, B." Cf.Southern Transport, Inc.,150 NLRB 305; St LouisTypographical Union No 8,149NLRB 750. Itis true thatRespondents did not refuse to proceed without the use of therecorder on October 20. Howeveron that date,when Scott soughttoproceedwithnegotiationsafterRespondentsfinishedpresenting their counterproposals,Respondentsrefused to do soon anotherground. Seefn. 88,supra.At thefollowing meeting andthereafter Respondentsrefused to proceedwithoutthe recorder. B.F. DIAMOND CONSTRUCTION COMPANY179In reaching my conclusions in this case, I have looked atall the evidence to determine whether in the totality of theconduct of the parties surrounding the negotiations thereare countervailing indicia which would override theinferences of bad faith drawn above. I find that there arenot.Although Respondents reached agreements withrespect to a number of noncost items which the Unionproposed,Respondents themselvesminimized theseagreements by characterizing them as either inapplicabletoRespondents' operations or providing no more thanexisting practice. Although the agreement on grievanceprocedure,providingforarbitrationofunresolvedcontractual disputes, provided a tangible benefit notpreviously enjoyed, Respondents subsequently attackedthat agreement by their restrictive "Strikes" proposaldiscussed above, and in any event it could assumesignificance only if overall agreement were reached. Theconcessionsmade, in the context of the othercircumstances of this case, appear to have been no morethan a "means by which to conceal a purposeful strategyto make bargaining futile or fail.""It is true that the record shows that Respondents madeno effort, lawful or unlawful, during the course of therepresentation proceeding, to prevent the Union frombecoming certified. But the absence of any demonstratedhostility during the representation campaign does notnegate the hostility demonstrated toward reaching anyagreement during the negotiations. 13IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondents set forth in section III,above,occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V.THE REMEDYHaving found that the Respondents have engaged inunfair labor practices violative of Section 8(a)(5) and (1) ofthe Act, I shall recommend that they cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.CONCLUSIONS OF LAW1.Respondents are employers engaged in commerce oroperations affecting-commerce within the meaning ofSection 2(2), (6), and-(7} of the Act.2.The Unioniss a labor organization within the meaningof Section2(5) of the Act.3.All marine employees employed aboard Rspondents'tugboats and work boats based in or operating from thecontinentalUnitedStates, excluding dredge crews,officeclericalemployees,professionalemployees,guards,supervisors as defined in the Act, and all other employees,constitutea unitappropriate for collectivebargainingwithin the meaning of Section 9(b) of the Act.4.At all times since July 1, 1965, the Union has beenand now is the exclusive representative of the employeesin the saidunitfor the purposes of collectivebargainingwithin the meaning of Section 9(a) of the Act.5.By refusing and failing to meet at reasonable timeswith the Union, to furnish the Union information necessaryand relevant to bargaining, and otherwisetobargaincollectivelywith the Union as the representative of theemployees in the aboveunitsince on or about July 30,1965, Respondents have engaged in andare engaging inunfair labor practices affecting commerce within themeaning of Sections 8(a)(5) and (1) and 2(6) and (7) of theAct.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,and pursuant to Section 10(c) of theAct, I hereby recommend that the Respondents, B. F.Diamond Construction Company, Inc., and DiamondManufacturing Company, Inc., Savannah,Georgia, andJacksonville,Florida, their officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faithconcerning rates of pay, hours of employment,and otherterms and conditions of employment with AssociatedMaritimeWorkersLocalNo. 8,affiliatedwithInternational Organization of Masters, Mates and Pilots,AFL-CIO,astheexclusiverepresentativeof theemployees in the appropriate unit described in paragraph3 of the section of the Decision entitled"Conclusions ofLaw."(b)Failing or refusing to meet at reasonable times withthe above-named Union for contract negotiations.(c)Failing or refusing,upon request,timely to furnishthe Union with information necessary and relevant tocollective bargaining.(d) In any like or related manner interfering with,restraining,or coercing employees in the exercise of rightsguaranteed in Section7 of the Act.2.Takethe following affirmative action which isnecessary to effectuate the policiesof the Act:(a)Upon request,bargain collectively with the above-named Union as the exclusive representative of allemployees in the appropriate unit, and embody in a signedagreement any understanding reached.(b)Post at their plants at Savannah,Georgia, andJacksonville,Florida, copies of the attached notice marked"Appendix. 1114Copies of such notice,to be furnished bythe Regional Director for Region 12, after being signed byan authorized representative of Respondents,shall beposted immediately upon receipt thereof, and bemaintained by them for a period of 60 consecutive daysthereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.12N.L.R B v. HermanSausageCompany,Inc.,275 F 2d 229,232 (C.A. 5)13 In this connection, I find it unnecessary to. considerRespondents' refusal to bargain with two other unions as found inan earlier case which led to contempt proceedings inN L.R.B vDiamond Manufacturing Company, Inc,309 F 2d 688 (C A 5), asRespondents'intent in the negotiations with the Union in this caseisclearlyestablishedfrom the factssurrounding these,negotiations14 In the eventthat thisRecommended Order is adopted by theBoard, the words "aDecisionand Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bydecree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "295-269 0-69-13 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDReasonable steps shall be taken by Respondents to insurethat such notices are not altered, defaced, or covered byany other material.(c)Notify the said Regional Director, in writing, within20 days from the date of the receipt of this Decision, whatsteps the Respondent has taken to comply herewith."directlywith the Board'sRegionalOffice,Room 706Federal Office Building, 500 Zack Street, Tampa, Florida33602, Telephone 228-7711.15 In the eventthat this Recommended Order is adopted by theBoard, this provision shall be modified to read: "Notify saidRegionalDirector,in writing,within 10 days from the date of thisOrder, whatsteps Respondent has takento comply herewith."APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively withAssociated Maritime Workers Local No. 8, affiliatedwith International Organization of Masters, Matesand Pilots, AFL-CIO, as the exclusive representativeof all the employees in thebargainingunit describedbelow.WE WILL, upon request, bargain with AssociatedMaritimeWorkers Local No. 8, affiliated withInternationalOrganization of Masters, Mates andPilots,AFL-CIO, as the exclusive bargainingrepresentative of all the employees in the bargainingunit described below with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signedagreement.The bargainingunit is:Allmarine employees employed aboard ourtugboats and work boats operating from thecontinentalUnited States, excluding dredgecrews,officeclericalemployees,guards,supervisors as defined in the Act, and all theother employees.WE WILL NOT fail or refusetomeet at reasonabletimeswith the Union for contract negotiations.WE WILL NOT fail or refuse, upon request, timely tofurnish the Union with information necessary orrelevant to collective bargaining.WE WILL NOT in any likeor related mannerinterfere with, restrain, or coerce our employees inthe exercise of rights guaranteed in Section 7 of theAct.B. F. DIAMONDCONSTRUCTION COMPANY,INC., AND DIAMONDMANUFACTURING COMPANY,INC.(Employer)DatedBy(Representative)(Title)This notice,must remainposted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicateThe Sheffield CorporationandInternationalUnion of Electrical,Radio and MachineWorkers,AFL-CIO. Case 9-CA-4016.February 28, 1967DECISION AND ORDERBY MEMBERS FANNING,JENKINS,AND ZAGORIAUpon a chargefiled byInternational Union ofElectrical,Radio and Machine Workers,AFL-CIO,herein called the Union,the General Counsel for theNational Labor Relations Board,by the RegionalDirector for Region 9, issued a complaint and noticeof hearing dated September 14, 1966,against TheSheffieldCorporation,hereincalledtheRespondent,alleging that the Respondent hadengaged in and was engaging in unfair laborpractices within the meaning of Section 8(a)(1) and(5) and Section 2(6) and(7) of the National LaborRelations Act, as amended.Copies of the charge,complaint,and notice of hearing were duly served onthe Respondent and the Union.With respect to the unfair labor practices, thecomplaint alleges, in substance,that on June 16,1966,the Union was duly certifiedby theBoard' asthe exlusive collective-bargaining representative ofRespondent'semployees in the unit foundappropriate by the Board,and that,since on or aboutAugust 8,1966,Respondent has refused to bargainwith the Union as such exclusive bargainingrepresentative,although the Union has requested itto do so.On October 31, 1966,the General Counsel filedwith the Board a motion for summary-judgment anda memorandum in support thereof requesting thatRespondent's answer be stricken as sham, that theallegations of the complaint be found to be true, andthat the Board make findings of fact and conclusionsof law in conformity with the allegations of thecomplaint.On November 1, 1966,the Board issuedan order transferring proceeding to the Board and anotice to show cause.On November 23, 1966,Respondent filed with the Board a memorandum inopposition to General Counsel'smotion for summaryjudgment.Pursuant to the provisions of Section 3(b) of theAct, theBoard has delegated its powers inconnection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:IFifthSupplementalDecisionandCertificationofRepresentativeissued June16, 1966, in Case 9-RC-5858 (notpublished in NLRBvolumes)163 NLRB No. 34